


Exhibit 10.1
CONFIDENTIAL TREATMENT
GRANITE CONSTRUCTION INCORPORATED HAS REQUESTED THAT THE OMITTED PORTIONS OF
THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL
TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934.
GRANITE CONSTRUCTION INCORPORATED HAS SEPARATELY FILED THE OMITTED PORTIONS OF
THE DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------



Published CUSIP Numbers:


Deal: 387329AC9
Revolver: 387329AD7


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 11, 2012
among


[granite2.jpg]
GRANITE CONSTRUCTION INCORPORATED,
GRANITE CONSTRUCTION COMPANY and
GILC INCORPORATED,
as the Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer,
BBVA COMPASS
and
BANK OF THE WEST,
as Co-Syndication Agents
and
The Other Lenders Party Hereto


BANK OF AMERICA Merrill Lynch,
as Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------

[bofalogo.jpg]



--------------------------------------------------------------------------------






TABLE OF CONTENTS


Section
 


Page
 
 
 
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
1.01


 
Defined Terms
1


1.02


 
Other Interpretive Provisions
34


1.03


 
Accounting Terms
35


1.04


 
Rounding
35


1.05


 
Exchange Rates; Currency Equivalents
35


1.06


 
Additional Alternative Currencies
36


1.07


 
Change of Currency
36


1.08


 
Times of Day
37


1.09


 
Letter of Credit Amounts
37


1.10


 
Amendment and Restatement
37


 
 
 
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
39


 
 
 
 
2.01


 
Revolving Loans
39


2.02


 
Borrowings, Conversions and Continuations of Revolving Loans
39


2.03


 
Letters of Credit
41


2.04


 
Swing Line Loans
51


2.05


 
Prepayments
54


2.06


 
Termination or Reduction of Commitments
55


2.07


 
Repayment of Loans
56


2.08


 
Interest
56


2.09


 
Fees
57


2.10


 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
57


2.11


 
Evidence of Debt
58


2.12


 
Payments Generally; Administrative Agent’s Clawback
58


2.13


 
Sharing of Payments by Lenders
60


2.14


 
Increase in Aggregate Commitments; Incremental Term Facility
61


2.15


 
Cash Collateral
65


2.16


 
Defaulting Lenders
66


 
 
 
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
69


 
 
 
 
3.01


 
Taxes
69


3.02


 
Illegality
73


3.03


 
Inability to Determine Rates
74


3.04


 
Increased Costs; Reserves on Eurodollar Rate Loans
74


3.05


 
Compensation for Losses
76


3.06


 
Mitigation Obligations; Replacement of Lenders
77


3.07


 
Survival
77


 
 
 
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO Credit Extensions
78


 
 
 
 
4.01


 
Conditions to Effectiveness and Initial Credit Extension
78


4.02


 
Conditions to all Credit Extensions
82


 
 
 
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
83




i

--------------------------------------------------------------------------------




 
 
 
 
5.01


 
Existence, Qualification and Power
83


5.02


 
Authorization; No Contravention
83


5.03


 
Governmental Authorization; Other Consents
83


5.04


 
Binding Effect
84


5.05


 
Financial Statements; No Material Adverse Effect
84


5.06


 
Litigation
84


5.07


 
No Default
85


5.08


 
Ownership of Property; Liens
85


5.09


 
Environmental Compliance
85


5.10


 
Insurance
86


5.11


 
Taxes
86


5.12


 
ERISA Compliance
86


5.13


 
Subsidiaries; Equity Interests
87


5.14


 
Margin Regulations; Investment Company Act
87


5.15


 
Disclosure
88


5.16


 
Intellectual Property; Licenses, Etc
88


5.17


 
Swap Contracts
88


5.18


 
Labor Relations
88


5.19


 
Solvency
88


5.20


 
Taxpayer Identification Number
88


5.21


 
Representations as to Foreign Obligors
88


5.22


 
OFAC
89


5.23


 
Security Instruments
90


 
 
 
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
90


 
 
 
 
6.01


 
Financial Statements
90


6.02


 
Certificates; Other Information
91


6.03


 
Notices
92


6.04


 
Payment of Obligations
94


6.05


 
Preservation of Existence, Etc
94


6.06


 
Maintenance of Properties
94


6.07


 
Maintenance of Insurance
94


6.08


 
Compliance with Laws
95


6.09


 
Books and Records
95


6.10


 
Inspection Rights
95


6.11


 
Environmental Laws
95


6.12


 
Use of Proceeds
96


6.13


 
Tax Clearance Certificates
96


6.14


 
New Material Subsidiaries; Additional Guarantors; After-Acquired Real Property;
Release of Collateral
96


6.15


 
Appraisals
99


 
 
 
 
ARTICLE VII.
 
NEGATIVE COVENANTS
99


 
 
 
 
7.01


 
Liens
99


7.02


 
Investments
102


7.03


 
Indebtedness
104


7.04


 
Fundamental Changes
106


7.05


 
Dispositions
107


7.06


 
[Intentionally Omitted.]
108


7.07


 
Restricted Payments
108


7.08


 
Change in Nature of Business
109


7.09


 
Transactions with Affiliates
110




ii

--------------------------------------------------------------------------------




7.10


 
Burdensome Agreements
110


7.11


 
Use of Proceeds
111


7.12


 
Financial Covenants
111


 
 
 
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
112


 
 
 
 
8.01


 
Events of Default
112


8.02


 
Remedies Upon Event of Default
114


8.03


 
Application of Funds
115


 
 
 
 
ARTICLE IX.
 
ADMINISTRATIVE AGENT
116


 
 
 
 
9.01


 
Appointment and Authority
116


9.02


 
Rights as a Lender
117


9.03


 
Exculpatory Provisions
117


9.04


 
Reliance by Administrative Agent
118


9.05


 
Delegation of Duties
118


9.06


 
Resignation of Administrative Agent
118


9.07


 
Non-Reliance on Administrative Agent and Other Lenders
120


9.08


 
No Other Duties, Etc
120


9.09


 
Administrative Agent May File Proofs of Claim
120


9.10


 
Collateral and Guaranty Matters
121


9.11


 
Secured Cash Management Agreements, Secured Hedge Agreements and Secured Card
Related Products Agreements
123


 
 
 
 
ARTICLE X.
 
MISCELLANEOUS
123


 
 
 
 
10.01


 
Amendments, Etc
123


10.02


 
Notices; Effectiveness; Electronic Communication
125


10.03


 
No Waiver; Cumulative Remedies; Enforcement
127


10.04


 
Expenses; Indemnity; Damage Waiver
128


10.05


 
Payments Set Aside
130


10.06


 
Successors and Assigns
130


10.07


 
Treatment of Certain Information; Confidentiality
135


10.08


 
Right of Setoff
136


10.09


 
Interest Rate Limitation
137


10.10


 
Counterparts; Integration; Effectiveness
137


10.11


 
Survival of Representations and Warranties
138


10.12


 
Severability
138


10.13


 
Replacement of Lenders
138


10.14


 
Governing Law; Jurisdiction; Etc
139


10.15


 
Arbitration and Waiver of Jury Trial
140


10.16


 
California Judicial Reference
141


10.17


 
No Advisory or Fiduciary Responsibility
142


10.18


 
Electronic Execution of Assignments and Certain Other Documents
142


10.19


 
USA PATRIOT Act
142


10.20


 
Judgment Currency
143


 
 
 
 
SIGNATURES


 
 
S-1






iii

--------------------------------------------------------------------------------




SCHEDULES
 
 
 
 
1.01(e)
 
Existing Letters of Credit
 
1.01(g)
 
Guarantors
 
2.01
 
Commitments and Applicable Percentages
 
5.05(d)
 
Project Debt
 
5.06
 
Litigation
 
5.09
 
Environmental Matters
 
5.13(a)
 
Subsidiaries and Other Equity Investments
 
5.13(b)
 
Permitted Notes Guarantors
 
5.16
 
Intellectual Property Matters
 
7.01
 
Existing Liens
 
7.02(a)
 
Existing Investments
 
7.02(b)
 
Investment Policy
 
7.02(g)
 
Investments by any GLC Venture
 
7.03
 
Existing Indebtedness
 
7.03(m)(i)
 
Project Debt Outstanding
 
7.09
 
Transactions with Affiliates
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
EXHIBITS
 
 
 
 
Form of
 
 
 
A
 
Revolving Loan Notice
 
B
 
Swing Line Loan Notice
 
C
 
Note
 
D
 
Compliance Certificate
 
E
 
Assignment and Assumption
 
F
 
Guaranty
 
G
 
Pledge Agreement
 
H
 
Security Agreement
 
I
 
List of Mortgaged Properties
 
J
 
Permitted Notes Intercreditor Agreement
 
K
 
U.S. Tax Compliance Certificates

  





iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
October 11, 2012, among GRANITE CONSTRUCTION INCORPORATED, a Delaware
corporation (the “Company” and a “Borrower”), GRANITE CONSTRUCTION COMPANY, a
California corporation (“GCC” and a “Borrower”), GILC INCORPORATED, a California
corporation (“GILC” and a “Borrower”, and together with Company and GCC,
collectively, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.
The Borrowers, the lenders party thereto (the “Existing Lenders”) and Bank of
America, N.A., as administrative agent, are parties to that certain Credit
Agreement dated as of June 22, 2010 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), pursuant to which such Existing Lenders originally agreed to
provide the Borrowers with a revolving credit facility, including a swingline
subfacility and multicurrency letter of credit subfacility.
The Borrowers have requested that the Existing Credit Agreement be amended and
restated in order to, among other things, extend the maturity date of the
revolving credit facility, increase the potential maximum amount of the
revolving credit facility from the amount in effect as of the date hereof under
the Existing Credit Agreement and make certain other amendments to the Existing
Credit Agreement (the “Restatement”), and the Lenders and the Administrative
Agent are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“80% Threshold” has the meaning set forth in the definition of “Material
Subsidiary”.
“2013 Notes” means the Company's 6.96% Senior Notes due May 1, 2013.
“2013 Notes Agreement” means that certain Note Purchase Agreement dated as of
May 1, 2001, among the Company and the purchasers named therein in respect of
the 2013 Notes.
“2019 Notes” means the Company's 6.11% Series 2007-A Senior Notes due December
11, 2019 and any additional notes issued pursuant to the 2019 Notes Agreement.
“2019 Notes Agreement” means that certain Note Purchase Agreement dated as of
December 12, 2007, among the Company, the purchasers of the Company's Series
2007-A Senior Notes due December 11, 2019 party thereto, and the purchasers of
additional notes from time to time party thereto.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of the
assets of a Person, or of any business or division of a Person (other than a
Person that is a Subsidiary), (b) the acquisition of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), whether or not causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Amended and Restated Credit Agreement.
“Alternative Currency” means each of Canadian Dollars, Euro, Sterling, Yen and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Applicable Rate for LIBOR Loans and Financial Letter of Credit Fee
Applicable Rate for Performance Letter of Credit Fee
Applicable Rate for Base Rate Loans
1
Less than 0.50 to 1.00
0.300%
1.500%
1.000%
0.500
2
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
0.350%
1.750%
1.166%
0.750%
3
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
0.400%
2.000%
1.332%
1.000%
4
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.450%
2.250%
1.500%
1.250%
5
Greater than or equal to 2.50 to 1.00
0.500%
2.500%
1.666%
1.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered, and (b) subject to the preceding proviso, from the
Closing Date to the first Business Day immediately following the date of
delivery of the Compliance Certificate for the first fiscal quarter ending after
the Closing Date, Pricing Level 3 shall apply.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

2

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear as a liability on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease were accounted for as a capital
lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America's
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Borrowers” has the meaning specified in the introductory paragraph hereto. All
singular references to the Borrower shall mean any Borrower, each Borrower, the
Borrower that has received a Credit Extension hereunder or all of the Borrowers,
as the context may require.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Canadian Dollar” means the lawful currency of Canada.
“Card Related Products Agreement” means any agreement to provide credit,
purchasing, debit and other credit related card arrangements.

3

--------------------------------------------------------------------------------






“Card Related Products Bank” means any Person that, (a) at the time it enters
into a Card Related Products Agreement, is a Lender or an Affiliate of a Lender
that has executed and delivered to the Administrative Agent a letter of
undertaking in the form approved by the Administrative Agent, or (b) is party to
a Card Related Products Agreement on the date that such Person or its Affiliate
becomes a Lender, in each case in its capacity as a party to such Card Related
Products Agreement.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender that has
executed and delivered to the Administrative Agent a letter of undertaking in
the form approved by the Administrative Agent, or (b) at the time it (or its
Affiliate) becomes a Lender, is a party to a Cash Management Agreement with a
Loan Party, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or such Person's Affiliate
ceased to be a Lender); provided, however, that for any of the foregoing to be
included as a “Secured Cash Management Agreement” on any date of determination
by the Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a written notice to the Administrative Agent prior to such date of
determination.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

4

--------------------------------------------------------------------------------




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all property of each Borrower, each Guarantor
or any other Person in which the Collateral Agent or any Lender is granted a
Lien under any Security Instrument as security for all or any portion of the
Obligations. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Collateral shall not include any property that would
otherwise constitute a general intangible to the extent that the grant of a
security interest in such property is prohibited by any requirement of Law of a
Governmental Authority, requires a consent not obtained from any Governmental
Authority pursuant to such requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, permit,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any investment property, any applicable shareholder,
joint venture or similar agreement, except in each case to the extent that such
requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder, joint venture or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law; provided that this exclusion shall not
apply to capital stock in Joint Ventures or Subsidiaries acquired or created
after the Closing Date unless after reasonable best efforts the relevant
Borrower or Guarantor is unable either to avoid the conditions set forth in this
exclusion or to obtain consents, waivers or approvals thereof.
“Collateral Agent” means Bank of America in its capacity as Collateral Agent
under the Loan Documents pursuant to Section 9.10, or any successor collateral
agent.
“Collateral Release Date” means the date on which Collateral has been released
pursuant to Section 6.14(d).
“Collateral Release Period” means any period of time during which the Collateral
Agent does not have a Lien (other than set off rights) on any Collateral
pursuant to the Security Instruments.
“Collateral Re-Pledge Date” means the date on which the Loan Parties are
required to pledge and grant Liens on Collateral pursuant to Section 6.14(d).
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Taxes” means, for any Subject Period, for the Company and its
Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), the aggregate of all taxes actually paid by such Persons in cash during
such period.
“Consolidated EBITDA” means, for any Subject Period, for the Company and its
Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), an amount equal to Consolidated Net Income for such period plus
Consolidated Cash Taxes for such period and the following to the extent deducted
in calculating such Consolidated Net Income: (a) Consolidated Interest Expense
for such period, (b) depreciation and amortization expense for such period, and
(c) any non-cash charges for such period (excluding any such non-cash charges
that represent the accrual of, or reserve for, anticipated cash charges in any
future period); provided that all components of Consolidated EBITDA for such
period shall include or exclude, as the case may be, without duplication, such
components of Consolidated EBITDA attributable to any Investment permitted
pursuant to Section 7.02(n) other than Construction JV Investments arising in
the Ordinary Course of Business consummated during such period or any business
or assets that have been Disposed of after the first day of such period and
prior to the end of such period, in each case as determined on a pro forma
basis, in accordance with Regulation S-X promulgated by the SEC.

5

--------------------------------------------------------------------------------




“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, measured for the Subject
Period ending on such date, to (b) Consolidated Fixed Charges, measured for the
Subject Period ending on such date.
“Consolidated Fixed Charges” means, for any Subject Period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Expenses paid in cash, plus (b) the aggregate amount of Federal, state, local
and foreign taxes paid in cash, plus (c) the aggregate principal amount of all
regularly scheduled principal payments of Consolidated Funded Indebtedness (for
the avoidance of doubt, excluding all payments in respect of revolving
Indebtedness and prepayments in respect of all Indebtedness), plus (d) the
lesser amount of (i) the aggregate amount of all capital expenditures and (ii)
$37,500,000, plus (e) the aggregate amount of all Restricted Payments made in
cash.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, with or without recourse, but not including Project Debt, plus (b)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions, but not including Project Debt,
plus (c) without duplication, all Guarantee Obligations with respect to
Indebtedness of the types specified in subsections (a) and (b) above of Persons
other than any Borrower or any Subsidiary.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA, measured for the Subject Period ending on
such date, to (b) Consolidated Interest Expense, measured for the Subject Period
ending on such date.
“Consolidated Interest Expense” means, for any Subject Period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP and the
portion of Synthetic Lease Obligations payable by the Company and its
Subsidiaries with respect to such period that would be treated as interest in
accordance with GAAP if such lease were treated as a capital lease under GAAP;
excluding for purposes of clause (a) and (b) hereof, such amounts in respect of
Project Debt.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA, measured for the Subject Period ending on or most recently ended prior
to such date.
“Consolidated Net Income” means, for any Subject Period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries from continuing operations, excluding extraordinary items and
excluding gains and losses from Dispositions for that period; not including,
however, net income in respect of or attributable to any Project Debt Entity
unless and until such net income has been received by a Borrower or Subsidiary
(other than a Project Debt Entity) in the form of dividends or similar
distributions.
“Consolidated Stockholders' Equity” means, as of any date of determination for
the Company and its Subsidiaries (excluding Project Debt Entities) on a
consolidated basis, stockholders' equity as of that date, determined in
accordance with GAAP.
“Consolidated Tangible Net Worth” means, as of any date of determination, the
amount equal to Consolidated Stockholders' Equity on that date minus the
Intangible Assets of the Company and its Subsidiaries (excluding Project Debt
Entities) (determined on a consolidated basis in accordance with GAAP) on that
date.
“Construction JV” means any Joint Venture entered into by the Company or any of
its Subsidiaries, initially, with any one or more other Persons in the Ordinary
Course of Business solely for purposes of undertaking or completing a
construction project; provided that a Construction JV shall not be deemed to
cease being a Construction JV after the withdrawal or buy-out of such other
Person(s) from the Joint Venture or the purchase, acquisition or redemption of
such other Person's interest in such Joint Venture.
“Construction JV Investments” means Investments in any Construction JV arising
upon any initial capital contribution to or subsequent capital contribution in
such Construction JV, and participated in ratably by all then existing co-joint
venturers having an interest in such Construction JV, solely for purposes of
undertaking or completing a construction project and

6

--------------------------------------------------------------------------------




Investments arising in connection with the purchase, acquisition, redemption or
buy-out of another co-joint venturer's interest in such Construction JV;
provided Construction JV Investments shall not include the incurrence, directly
or indirectly, of any Guarantee Obligation by the Company or any of its
Subsidiaries.
“Contingent Acquisition Obligation” means those contingent obligations
(including, without limitation, purchase price adjustments, indemnification
obligations and “earnouts”) of a Borrower or Subsidiary incurred in favor of a
seller (or other third party entitled thereto) under or with respect to any
Acquisition or Investment permitted hereunder.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

7

--------------------------------------------------------------------------------




“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are owned by
any Borrower or a Domestic Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” shall not apply to or
include any lease of real property.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, other than any such Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of the assets of such Subsidiary consist of capital stock of
one or more direct or indirect Subsidiaries organized under the laws of any
jurisdiction other than the United States or any political subdivision thereof.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or any other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon (a) the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in or from property, whether or not owned by the
Company or any of its Subsidiaries, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Permits” has the meaning set forth in Section 5.09(b).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).









8

--------------------------------------------------------------------------------






“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan that
requires the Company or an ERISA Affiliate to provide notice to the PBGC; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, in either case, within the meaning of Title IV of ERISA; (d)
the filing of a notice of intent to terminate, or the treatment of a Pension
Plan amendment as a termination, under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.


“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.

9

--------------------------------------------------------------------------------




“Existing Lenders” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means those letters of credit outstanding
immediately prior to the effectiveness of this Agreement, as more particularly
described on Schedule 1.01(e).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have been terminated in full,
(b) all Obligations have been paid in full, other than (i) contingent
indemnification obligations, (ii) the undrawn portion of Letters of Credit and
(iii) all fees relating to any Letters of Credit accruing after such date (which
fees shall be payable solely for the account of the L/C Issuer and shall be
computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
in each case as have been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made, (c) the Commitments of all Lenders, if any,
shall have terminated or expired, (d) the obligations and liabilities of the
Borrowers and each other Loan Party under all Secured Hedge Agreements and
Secured Cash Management Agreements shall have been fully, finally and
irrevocably paid and satisfied in full and the Secured Hedge Agreements and
Secured Cash Management Agreements shall have expired or been terminated, or
other arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made with respect thereto, (e) the obligations and
liabilities of the Borrowers and each other Loan Party under all Secured Card
Related Products Agreements shall have been fully, finally and irrevocably paid
and satisfied in full and the Secured Card Related Products Agreements shall
have expired or been terminated, or other arrangements satisfactory to the
applicable Card Related Products Bank shall have been made with respect thereto,
and (f) each Guarantor shall have fully, finally and irrevocably paid and
satisfied in full its respective obligations and liabilities arising under the
Loan Documents (except for future obligations consisting of, or arising out of,
continuing indemnities and other contingent Obligations of the Borrowers or any
Loan Party that may be owing to any Related Party of the Administrative Agent or
any Lender pursuant to the Loan Documents and expressly survive termination of
this Agreement).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated June 25, 2012, among the Company,
the Administrative Agent and the Arranger.
“Financial Letter of Credit” means any Letter of Credit that is a “financial
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.



10

--------------------------------------------------------------------------------






“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“GLC Venture” means any Joint Venture, now or hereafter formed by the Company or
any of its Subsidiaries with any other Person in the Ordinary Course of Business
of the Company or such Subsidiary for the purpose of engaging in the business of
real estate development and/or Disposition of real estate or interests in real
estate or entities owning real estate; provided that a GLC Venture shall not be
deemed to cease being a GLC Venture after the withdrawal or buy-out of such
other Person(s) from the Joint Venture or the purchase, acquisition or
redemption of such other Person's interest in such Joint Venture.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (x) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (y) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing Person's
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
“Guarantor Assessment Date” means each of (a) the date on which the Company
delivers or is obligated to deliver to the Administrative Agent financial
statements pursuant to Section 6.01(a) or (b), (b) the date on which a Borrower
consummates any Acquisition of all or substantially all of the assets or capital
stock of another Person, or acquires or creates any new or additional
Subsidiary, (c) the date on which any Subsidiary becomes a Permitted Notes
Guarantor, and (d) the date on which a Borrower sells, transfers, divests or
otherwise Disposes of any Subsidiary or all or substantially of the assets of
any Subsidiary.
“Guarantors” means the Company and all of the Subsidiaries listed on Schedule
1.01(g), together with all other Persons who, following the Closing Date,
execute and deliver a guaranty or guaranty joinder or supplement pursuant to
Section 6.14.
“Guaranty” means that certain Amended and Restated Guaranty Agreement executed
by the Guarantors in favor of the Administrative Agent and for the benefit of
the Secured Bank Creditors, substantially in the form attached as Exhibit F

11

--------------------------------------------------------------------------------




hereto and reasonably satisfactory to Administrative Agent, as supplemented from
time to time by the execution and delivery of any Guaranty Joinder Agreements
executed and delivered pursuant to Section 6.14.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to Administrative Agent pursuant to Section 6.14.
“Hazardous Materials” means, collectively, as of any date: (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation, and
transformers or other equipment that contain dielectric fluid containing
polychlorinated biphenyls (PCB's); (b) any chemicals or other materials or
substances which as of such date are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants,” “infectious wastes,” “pollutants” or words of
similar import under any Environmental Law; and (c) any other chemical or other
material or substance, exposure to which or use of which as of such date is
prohibited, limited or regulated under any Environmental Law.
“Hedge Bank” means any Person that (a) at the time that it enters into any Swap
Contract not prohibited by the terms of this Agreement, is a Lender or an
Affiliate of a Lender that has executed and delivered to the Administrative
Agent a letter of undertaking in the form approved by the Administrative Agent,
or (b) is party to an interest rate Swap Contract on the date that such Person
or its Affiliate becomes a Lender, in each case in such Person's capacity as a
party to such Swap Contract.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Increase Effective Date” has the meaning specified in Section 2.14(b)(iv).
“Incremental Loan Facilities” has the meaning specified in Section 2.14(a).
“Incremental Revolving Commitments” has the meaning specified in Section
2.14(a).
“Incremental Term Facility” has the meaning specified in Section 2.14(a).
“Incremental Term Facility Effective Date” has the meaning specified in Section
2.14(c)(iv).
“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), reimbursement agreements, bankers'
acceptances, bank guaranties, surety bonds and similar instruments (in each
case, whether or not such obligations are contingent or absolute); provided that
the amount of any such contingent obligation permitted under this clause (b)
shall be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof;
(c)    net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations; and
(g)    all Guarantee Obligations of such Person in respect of any of the
foregoing.



12

--------------------------------------------------------------------------------






For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is (i) expressly made
non-recourse to such Person and to such Person's assets (subject only to
customary exceptions acceptable to the Required Lenders) or (ii) Project Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any capital lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or such other period that is twelve months or less requested by Company and
consented to by all of the Lenders) thereafter, as selected by the Company in
its Revolving Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in or with such other Person, (c) the
provision of goods or services to another Person for consideration other than
cash payable in full upon the delivery or provision of such goods or services
(other than trade accounts payable in the Ordinary Course of Business), or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit of
that Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment, minus any dividends,
distributions or other amounts returned or repaid in respect of such Investment.
“IP Rights” has the meaning specified in Section 5.16.
“IRS” means the United States Internal Revenue Service.

13

--------------------------------------------------------------------------------




“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include each Existing Letter of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser or the Aggregate
Commitments and $100,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.



14

--------------------------------------------------------------------------------






“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan. All Loans shall be
denominated in Dollars.
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Security Instrument, the Post-Closing Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, the Fee Letter, the Guaranty and the Permitted
Notes Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) of the Company or the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, or the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Subsidiary” means,
(a)    as of the last day of any fiscal quarter of the Company, any Subsidiary
that meets either of the following conditions at such time: (i) such
Subsidiary's consolidated total revenues for the period of the immediately
preceding four fiscal quarters is equal to or greater than 10% of the
consolidated total revenues of the Company and its Subsidiaries for such period,
determined in accordance with GAAP, in each case as reflected in the most recent
annual or quarterly (as applicable) financial statements required to be
delivered pursuant to Section 6.01; or (ii) such Subsidiary's total assets, as
of the last day of the immediately preceding fiscal quarter, are equal to or
greater than 10% of the consolidated total assets of the Company and its
Subsidiaries as of such date, determined in accordance with GAAP, in each case
as reflected in the most recent annual or quarterly (as applicable) financial
statements of the Company required to be delivered pursuant to Section 6.01; and
(b)     as of any other Guarantor Assessment Date, any Subsidiary that has, on a
pro forma basis, based upon the then most recently delivered financial
statements delivered pursuant to Section 6.01, and after giving effect to the
applicable Acquisition, divestiture or creation, as though occurring on the
first day of the four fiscal quarter period ending on the effective date of such
delivered financial statements, (i) total revenues for the period of the
immediately preceding four fiscal quarters is equal to or greater than 10% of
the consolidated total revenues of the Company and its Subsidiaries for such
period, determined in accordance with GAAP, or (ii) total assets equal to or
greater than 10% of the consolidated total assets of the Company and its
Subsidiaries as of such date, determined in accordance with GAAP;
provided, however, that if at any time Subsidiaries qualifying as Material
Subsidiaries pursuant to clause (a) or (b) above which, in the aggregate and
together with the total assets and total revenues of the Company, do not
represent at least 80% of the consolidated total assets and consolidated total
revenues of the Company and its Subsidiaries (the “80% Threshold”), the Company
shall designate additional Domestic Subsidiaries or, to the extent no material
adverse tax consequences shall result, Foreign Subsidiaries as Material
Subsidiaries until the 80% Threshold is satisfied collectively by all Material
Subsidiaries. Once a Subsidiary qualifies as or is designated by the Company as
a Material Subsidiary, it shall continue to constitute a Material Subsidiary
throughout the term of this Agreement, until such time as the Company provides
to the Administrative Agent a certificate in accordance with Section 6.14(b)
that such Subsidiary is no longer required to be designated as such pursuant to
the terms hereof.
“Maturity Date” means October 11, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

15

--------------------------------------------------------------------------------






“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Mortgage” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Collateral Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably acceptable to the Collateral Agent.
“Mortgaged Properties” means, collectively, the real properties owned by the
Loan Parties and identified on Exhibit I, including, without limitation, all
buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by any Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, (a) the ordinary course of such
Person's business, substantially as conducted by any such Person prior to or as
of the Closing Date, or in a manner reasonably related thereto, and undertaken
by such Person in good faith and not for purposes of evading any covenant or
restriction in any Loan Document, or (b) transactions outside the ordinary
course of such Person's then-existing business, as long as the Company provides
written notice to the Administrative Agent and the Lenders prior to such Person
undertaking such business, specifically referencing this definition, provided
that the Required Lenders shall not have delivered written objections to the
Administrative Agent within five (5) Business Days after their receipt of such
written notice.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

16

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Performance Letter of Credit” means any Letter of Credit that is a “performance
standby letter of credit” as set forth in applicable Laws promulgated from time
to time by the FRB.
“Permitted Lien” means any Lien permitted by Section 7.01.









17

--------------------------------------------------------------------------------




“Permitted Notes” means, collectively, the 2013 Notes and the 2019 Notes and any
Indebtedness serving to extend, renew or refinance all or a portion thereof so
long as (a) the aggregate outstanding principal amount (or accreted value, if
applicable) of all Permitted Notes outstanding at any time is not greater than
the aggregate principal amount (or accreted value, if applicable) of the
Permitted Notes as of the Closing Date, (b) such Indebtedness has a maturity
that is not prior to, and a weighted average life to maturity equal to or
greater than, the remaining Weighted Average Life to Maturity of the extended,
renewed or refinanced 2019 Notes, (c) such Indebtedness shall have pricing, fees
(including upfront fees and original issue discount), optional prepayment,
redemption premiums and subordination terms as determined by the Company and the
Persons providing such Indebtedness; provided that such Indebtedness does not
provide for greater or additional scheduled amortization payments due prior to
the Maturity Date than the extended, renewed or refinanced 2019 Notes, (d) if
secured, the terms and conditions of such Indebtedness (except as otherwise
provided in clauses (b) and (c) above) are (taken as a whole) no more favorable
to the Persons providing such Indebtedness than those applicable to the
extended, renewed or refinanced Permitted Notes (except for covenants or other
provisions applicable only to periods after the then Maturity Date), and such
terms and conditions shall include collateral release provisions substantially
similar to those contained in the 2013 Notes and the 2019 Notes, (e) such
Indebtedness is secured on a pari passu or junior basis to the Obligations or is
unsecured and (f) if secured, the Persons providing such Indebtedness shall be
bound by the terms of the Permitted Notes Intercreditor Agreement.
“Permitted Notes Documents” means the 2013 Notes, the 2013 Notes Agreement, the
2019 Notes, the 2019 Notes Agreement, all other Permitted Notes, and all note
purchase agreements, promissory notes, guaranties and other documents evidencing
or relating to or executed in connection with any such Indebtedness.
“Permitted Notes Guarantor” means, at any time, any Subsidiary that is at such
time a guarantor of Indebtedness of the Company pursuant to any Permitted Notes
Documents.
“Permitted Notes Intercreditor Agreement” means (a) the Intercreditor and
Collateral Agency Agreement dated as of the Closing Date, among the
Administrative Agent (on behalf of the Secured Bank Creditors), the Permitted
Noteholders, the Collateral Agent (on behalf of the Secured Parties) and the
Loan Parties, attached as Exhibit J, as modified, amended, amended and restated
or supplemented from time to time and (b) any other intercreditor agreement
subsequently executed among the Administrative Agent (on behalf of the Secured
Bank Creditors), the Permitted Noteholders, the Collateral Agent (on behalf of
the Secured Parties) and the Loan Parties (it being understood that an
intercreditor agreement having terms substantially similar to the Permitted
Notes Intercreditor Agreement dated as of the Closing Date is satisfactory to
the extent such Indebtedness is secured on a pari passu basis with the
Obligations).
“Permitted Noteholders” means, collectively, the holders from time to time of
the Permitted Notes.
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means that certain Amended and Restated Securities Pledge
Agreement dated as of the Closing Date among the Borrowers, certain Guarantors
and the Collateral Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Pledge Joinder Agreements pursuant to Section 6.14, as the same may
be otherwise supplemented (including by Pledge Agreement Supplement).
“Pledge Agreement Supplement” means, with respect to each Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to such Pledge
Agreement.
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Guarantor to the Administrative Agent pursuant to Section 6.14.
“Pledged Interests” means the Subsidiary Securities heretofore pledged to the
Collateral Agent and the Subsidiary Securities required to be pledged as
Collateral pursuant to this Agreement or the terms of any Pledge Agreement;
provided that notwithstanding any contrary provision in any Loan Document, in
the case of any Foreign Subsidiary, “Pledged Interests” shall be limited to a
pledge of 65% of the Voting Securities and 100% of the other Subsidiary
Securities issued by such Foreign Subsidiary.

18

--------------------------------------------------------------------------------




“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the Closing Date among the Borrowers and the Administrative Agent.
“Prior Loan Documents” has the meaning set forth in Section 1.10(c).
“Project Debt” means, in respect of any GLC Venture (the “obligor”), any
Indebtedness of such obligor incurred in the Ordinary Course of Business of such
obligor and of the Company and its Subsidiaries, which may be secured by a Lien
on assets of such obligor, but as to which there is no general recourse to any
Loan Party except against such obligor (a) for breach of customary
representations and warranties, or (b) to the extent such obligor is a limited
liability company, corporation, limited partnership or other entity as to which
no Loan Party (other than obligor) is, directly or indirectly (at law, through
any Guarantee Obligation or otherwise), liable to pay the debts of such obligor.
“Project Debt Entity” means at any time, any GLC Venture obligated in respect of
Project Debt at such time.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Commitments and, if any term loans have been made
pursuant to Section 2.14(c), Total Outstandings in respect of such term loans
or, (b) if the commitment of each Lender to make Revolving Loans and Swing Line
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate amount of each Lender's
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means the president, chief operating officer, chief
executive officer, chief financial officer, treasurer, secretary, assistant
secretary or controller of a Loan Party and, solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restatement” has the meaning specified in the recitals hereto.



19

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
Existing Letters of Credit denominated in an Alternative Currency, the Closing
Date, and (e) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty's
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Bank Creditors” means, collectively, with respect to each of the
Security Instruments, the Administrative Agent, the Collateral Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Card
Related Products Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05 and the other
Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Instruments.
“Secured Card Related Products Agreement” means any Card Related Products
Agreement permitted by Article VII that is entered into by and between any Loan
Party and any Card Related Products Bank.
“Secured Cash Management Agreement” means any Cash Management Agreement
permitted by Article VII that is entered into by and between any Loan Party and
any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted by Article VII that
is entered into by and between any Loan Party and any Hedge Bank.
“Secured Obligations” means (a) all Obligations, (b) all obligations of any Loan
Party arising under Secured Card Related Products Agreements, Secured Cash
Management Agreements and Secured Hedge Agreements and (c) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Secured Parties” means, collectively, the Secured Bank Creditors and the
Permitted Noteholders.
“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the Closing Date among the Borrowers, the Guarantors and the
Collateral Agent, attached as Exhibit H, as supplemented from time to time by
the execution and delivery of Security Joinder Agreements pursuant to Section
6.14, and as modified, amended, amended and restated or supplemented from time
to time.

20

--------------------------------------------------------------------------------




“Security Instruments” means, collectively, the Pledge Agreement, the Security
Agreement, the Mortgages and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any Borrower or any Subsidiary or other Person
shall grant or convey to the Collateral Agent or the Lenders a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Secured Obligations or any other obligation under any Loan
Document, as any of them has been or may be amended, amended and restated,
modified or supplemented from time to time.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form attached to the Security Agreement, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.14.
“Solvent” means, as to any Person at any time, that: (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction for
which such Person's property would constitute unreasonably small capital.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 9:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subject Period” means, as of any date of determination, the four consecutive
fiscal quarter period ending on such date.
“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Securities” means the shares of capital stock or other equity
interests issued by or equity participations in any Material Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

21

--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness, at
any date, the quotient obtained by dividing: (a) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment by (b) the sum of all such payments.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


    





22

--------------------------------------------------------------------------------




(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
    
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
    
1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05    Exchange Rates; Currency Equivalents.


    



23

--------------------------------------------------------------------------------




(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.


1.06    Additional Alternative Currencies.


(a)    The Company may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in its or their sole discretion). The Administrative Agent shall
promptly notify the L/C Issuer thereof. The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request (or such other time or date as may be agreed by the
Administrative Agent and the L/C Issuer, in its or their sole discretion)
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.


(c)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.


1.07    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).


1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be

24

--------------------------------------------------------------------------------




the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


1.10    Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:


(a)    Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under the Existing Credit Agreement shall
be reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders and from
each Lender to each other Lender, with the same force and effect as if such
assignments were evidenced by applicable assignment agreements required pursuant
to Section 10.06 of the Existing Credit Agreement. Notwithstanding anything to
the contrary in Section 10.06 of the Existing Credit Agreement or Section 10.06
of this Agreement, no other documents or instruments, including any assignment
agreements, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an assignment agreement. On the Closing Date, the Lenders shall make full cash
settlement with each other either directly or through the Administrative Agent,
as the Administrative Agent may direct or approve, with respect to all
assignments, reallocations and other changes in Commitments (as such term is
defined in the Existing Credit Agreement) such that after giving effect to such
settlements each Lender's Applicable Percentage shall be as set forth on
Schedule 2.01.


(b)    Each Borrower, the Administrative Agent, and the Lenders hereby agree
that upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.


(c)    Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.10, and in any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Loan Party under the Existing Credit Agreement and other Prior Loan
Documents shall continue as Obligations hereunder and all indebtedness,
liabilities and obligations of any Person other than a Loan Party under the
Existing Credit Agreement and other Prior Loan Documents shall continue as
obligations of such Person hereunder, and (ii) each of this Agreement and the
Notes and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution of, and
not as a payment of, the indebtedness, liabilities and obligations of the
Borrowers under the Existing Credit Agreement or any Prior Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Credit Agreement or of any of the other Prior Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrowers and outstanding under the Existing Credit Agreement shall
continue as Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit outstanding under the Existing Credit Agreement and any of the
Prior Loan Documents shall continue as Letters of Credit hereunder. Base Rate
Loans under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurodollar Rate Loans outstanding under the Existing Credit Agreement on the
Closing Date shall remain in effect without renewal, interruption or extension
as Eurodollar Rate Loans under this Agreement and accrue interest at the
Eurodollar Rate hereunder; provided, that on and after the Closing Date, the
Applicable Rate applicable to any Loan or Letter of Credit hereunder shall be as
set forth in the definition of Applicable Rate in Section 1.01, without regard
to any margin applicable thereto under the Existing Credit Agreement prior to
the Closing Date. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Administrative Agent and each Lender hereby
agree that any “Guarantor” (as defined in the Prior Loan Documents) that is not
a party to the Guaranty as of the Closing Date shall be released from its
obligations under the “Guaranty” (as defined in the Prior Loan Documents) and
that any Liens granted by any such “Guarantor” under all “Security Instruments”
(as defined in the Prior Loan Documents) other than the Mortgages shall be
released. Each Lender hereby authorizes the Administrative Agent, at the sole
expense of the Borrowers, to execute and deliver all releases and other
documents reasonably necessary in connection with the release of such
“Guarantors”.


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


2.01     Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided,

25

--------------------------------------------------------------------------------




however, that after giving effect to any Revolving Borrowing, (a) the Total
Outstandings shall not exceed the Aggregate Commitments, and (b) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender's
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender's Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender's Commitment. Within the limits of each
Lender's Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. Revolving Loans may be made
in Dollars only.


2.02    Borrowings, Conversions and Continuations of Revolving Loans.
  
(a)    Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Company's irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 9:00 a.m. (i) three Business Days prior to the requested
date of any Revolving Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Revolving Borrowing of Base Rate Revolving
Loans; provided, however, that if the Company wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 9:00 a.m.
four Business Days prior to the requested date of such Revolving Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of the Lenders. Not later than 9:00 a.m.,
three Business Days before the requested date of such Revolving Borrowing,
conversion or continuation, the Administrative Agent shall notify the Company
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by two (2) Responsible Officers of the Company. Each Revolving
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Revolving Loans shall be in a principal amount of
$1,000,000. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Revolving Borrowing, a
conversion of Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Revolving Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Revolving Loans to be borrowed, converted or
continued, (iv) the Type of Revolving Loans to be borrowed or to which existing
Revolving Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the Borrower for which such
Borrowing is requested. If the Company fails to specify a Type of Revolving Loan
in a Revolving Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Company requests a Revolving Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b)    Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 11:00 a.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Company or the applicable Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Company; provided, however, that if, on the date the
Revolving Loan Notice with respect to such Borrowing is given by the Company,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrowers as provided above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.



26

--------------------------------------------------------------------------------




(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Revolving Loans.


(f)The Obligations of the Company and each other Borrower shall be joint and
several in nature.


(g)Each Subsidiary of the Company that is a “Borrower” hereunder hereby
irrevocably appoints the Company as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders, to any
such Borrower hereunder. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Borrower.


2.03     Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of any Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender's Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender's Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender's Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly any Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.


(ii)The L/C Issuer shall not issue any Letter of Credit, if:
(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Borrowers shall have made
arrangements acceptable to the L/C Issuer to Cash Collateralize such Letter of
Credit.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the

27

--------------------------------------------------------------------------------




issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon the L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;


(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $1,000,000;
 
(D)the Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or


(E)any Lender is at that time a Defaulting Lender, unless (a) the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with such Lender to
eliminate the L/C Issuer's actual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion or (b) the
Borrowers have delivered Cash Collateral as required pursuant to Section
2.15(a).


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.


(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by two (2) Responsible Officers of the
Company. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 9:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

28

--------------------------------------------------------------------------------






(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Borrower or
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Letter of Credit.


(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Dollars or a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the L/C Issuer in Dollars. In the case of
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of amount of the drawing promptly
following the determination thereof. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Company shall reimburse
the L/C Issuer through the Administrative Agent in the Dollar Equivalent of the
amount of such drawing and in the applicable currency; provided that if such
notice is not provided to such Borrower prior to 11:00 a.m. on the Honor Date,
then the Company shall reimburse the L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing by 10:00 a.m. on the next
succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any Letter of Credit. If the Company fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender's Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Revolving Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02

29

--------------------------------------------------------------------------------




(other than the delivery of a Revolving Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent's Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 11:00 a.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Company in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Revolving Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company or any other Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company, any
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.



30

--------------------------------------------------------------------------------




(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Company and any other
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer's protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code as in effect in the
State of California or the ISP, as applicable;


(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or


(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company's instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of

31

--------------------------------------------------------------------------------




their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer's
willful misconduct or gross negligence or the L/C Issuer's willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to any Borrower or any
Subsidiary for, and the L/C Issuer's rights and remedies against any Borrower or
any Subsidiary shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each Performance Letter of Credit equal to the Applicable Rate
(for Performance Letters of Credit) times the Dollar Equivalent of the daily
amount available to be drawn under each such Performance Letter of Credit and
(ii) for each Financial Letter of Credit equal to the Applicable Rate (for
Financial Letters of Credit) times the Dollar Equivalent of the daily amount
available to be drawn under each such Financial Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate (or in the characterization of such Letter of Credit as a
Performance Letter of Credit or Financial Letter of Credit) during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate (or characterization thereof) was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee, with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as

32

--------------------------------------------------------------------------------




from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company's business derives substantial benefits from the businesses of such
Subsidiaries.


2.04    Swing Line Loans.


(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender's
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender's Commitment; (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan; and (z) if any Lender is a Defaulting Lender, the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall reasonably determine that, after giving effect to Section
2.16(a)(iv), it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender's Applicable Percentage times the
amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 10:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by two (2)
Responsible Officers of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 11:00 a.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
immediately available funds.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Revolving Loan
in an amount equal to such Lender's Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized

33

--------------------------------------------------------------------------------




portion of the Aggregate Commitments and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Company with a copy of the
applicable Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Revolving Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent's Office not later than 1:00 p.m. on the day specified in such Revolving
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)    Each Lender's obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.
    
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
    
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.



34

--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a)    The Borrowers may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 9:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Revolving Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Revolving Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender's Applicable Percentage of
such prepayment. If such notice is given by the Company, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages. Any
notice of prepayment given pursuant to this Section 2.05(a) may be conditioned
upon the consummation of other financing, and may be rescinded or extended for a
reasonable period upon written notice to the Administrative Agent if such other
financing is not consummated on the anticipated date.


(b)    The Borrowers may, upon notice from the Company to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment, and (ii) any such partial prepayment shall be in a minimum principal
amount of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(c)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed the difference of 100% of the Aggregate Commitments
then in effect less $250,000; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
reasonably protect against the results of further exchange rate fluctuations.


(d)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Letters of Credit at such time exceeds (as a result of
fluctuations in exchange rates or for any other reason) an amount equal to 105%
of the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Letter of
Credit Sublimit then in effect.


2.06    Termination or Reduction of Commitments. The Borrowers may, upon notice
from the Company to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 9:00 a.m. five Business Days prior to the date of termination or
reduction, (b) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (c) the
Borrowers shall not terminate or reduce (i) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (ii) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (iii) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit, and (d) if, after giving
effect to any termination or reduction of the Aggregate Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will

35

--------------------------------------------------------------------------------




promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. Any notice
of termination or reduction given pursuant to this Section 2.06 may be
conditioned upon the consummation of other financing, and may be rescinded or
extended for a reasonable period upon written notice to the Administrative Agent
if such other financing is not consummated on the anticipated date.


2.07    Repayment of Loans.


(a)    The Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.


(b)    The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders and after written notice to
the Company, while any Event of Default exists (other than as set forth in
clauses (b)(i) and (b)(ii) above), the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
  
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:


(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.



36

--------------------------------------------------------------------------------




(b)    Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


(ii)The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrowers shall promptly and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrowers' obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of twelve (12) months following the date of such termination and
repayment.
2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent's Clawback.


(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 11:00 a.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share

37

--------------------------------------------------------------------------------




as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 11:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 10:00 a.m. on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



38

--------------------------------------------------------------------------------




2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (x) the amount of such Obligations due and payable to such Lender
at such time to (b) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time, then the Lender receiving such greater proportion shall (y) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Increase in Aggregate Commitments; Incremental Term Facility.


(a)    At any time after the Closing Date, the Borrowers may, subject to
Sections 2.14(b) and (c), establish additional credit facilities of the
Borrowers (collectively, the “Incremental Loan Facilities”) by increasing the
Aggregate Commitments under this Agreement as provided in Section 2.14(b) (the
“Incremental Revolving Commitments”) or establishing new term loans under this
Agreement as provided in Section 2.14(c) (the “Incremental Term Facilities”);
provided that:
 
(i)    no Default or Event of Default shall have occurred and be continuing or
shall result after giving effect to any such Incremental Loan Facility;


(ii)    each such Incremental Loan Facility shall be in a minimum amount of
$20,000,000 and in increments of $5,000,000 in excess thereof (or such less
amount as may be acceptable to the Administrative Agent);


(x)the Borrowers may make a maximum of four such requests; and


(xi)the aggregate amount of all such Incremental Revolving Commitments and
Incremental Term Facilities shall not exceed, collectively, $35,000,000.


(b)    Incremental Revolving Commitments.


(i)    Request for Increase. Subject to Section 2.14(a), upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time request an Incremental Revolving Commitment. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).


(ii)    Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

39

--------------------------------------------------------------------------------






(iii)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders'
responses to each request made hereunder. To achieve the full amount of a
requested Incremental Revolving Commitment and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


(iv)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section 2.14(b), the Administrative Agent and
the Company shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Revolving Commitment. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Revolving Commitment and the Increase
Effective Date.


(xii)Conditions to Effectiveness of Increase. In addition to the conditions set
forth in Section 2.14(a), as a condition precedent to such Incremental Revolving
Commitment, the Company shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of each Borrower, certifying
that, before and after giving effect to such Incremental Revolving Commitment,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties are qualified by materiality, in which case such representations and
warranties and true and correct in all respects, and except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default or Event of Default exists. The Borrowers
shall prepay any Revolving Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section; provided that the notice and minimum amount requirements of
Section 2.05(a) shall not apply to prepayments made pursuant to Section
2.14(b)(v).
  
(xiii)Terms of Increase. Any Incremental Revolving Commitment established
hereunder shall have terms identical to the Commitments existing on the Increase
Effective Date. No Incremental Revolving Commitment shall increase (A) the
Letter of Credit Sublimit without the consent of the L/C Issuer or (B) the Swing
Line Sublimit without the consent of the Swing Line Lender.


(c)    Incremental Term Facilities.
 
(i)    Request for Incremental Term Facilities. Subject to Section 2.14(a), upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time request an Incremental Term Facility. At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Each Incremental Term
Facility (A) shall rank pari passu or junior in right of payment, prepayment and
of security with the Revolving Loans (and any Incremental Term Facility which is
junior in right of payment shall have customary second lien, prepayment,
subordination, standstill and other provisions reasonably acceptable to the
Administrative Agent) and shall contain provisions as to the requirement that
any Lien thereunder on any property also granted to or held by the Collateral
Agent under any Loan Document shall be released on any Collateral Release Date
as provided herein, (B) shall not mature earlier than the Maturity Date or the
maturity date of any prior Incremental Term Facility, (C) shall contain terms as
to prepayments and amortization (limited, in the case of any Incremental Term
Facility other than the initial Incremental Term Facility, to prepayments and
amortization prior to the latest maturity date of any existing Incremental Term
Facility) and pricing that are reasonably acceptable to the Administrative Agent
and the relevant Lenders (it being understood that terms that are no less
favorable to the Borrowers than those of any existing Incremental Term Facility
shall be acceptable to the Administrative Agent), and (D) shall not contain
additional or different covenants or financial covenants which are more
restrictive in any material respect than the covenants in the Loan Documents at
the time of the incurrence of such Incremental Term Facility unless either (1)
such covenants benefit all of the Lenders or are otherwise consented to by the
Administrative Agent or (2) such covenants apply only after the Facility
Termination Date.

40

--------------------------------------------------------------------------------




 
(ii)    Lender Elections to Commit. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to provide a commitment
under the Incremental Term Facility and, if so, whether by an amount equal to,
greater than, or less than its ratable portion (based on such Lender's
Applicable Percentage) of such requested Incremental Term Facility. Any Lender
not responding within such time period shall be deemed to have declined to
provide a commitment under the Incremental Term Facility.
 
(iii)    Notification by Administrative Agent; Additional Term Loan Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders'
responses to each request made hereunder. To achieve the full amount of a
requested Incremental Term Facility, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.


(iv)    Effective Date and Allocations. If an Incremental Term Facility is
established in accordance with this Section 2.14(c), the Administrative Agent
and the Company shall determine the effective date (the “Incremental Term
Facility Effective Date”) and the final allocation of such facility. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Term Facility and the Incremental Term
Facility Effective Date.
  
(v)    Conditions to Effectiveness of Incremental Term Facility. In addition to
the conditions set forth in Section 2.14(a), as a condition precedent to such
Incremental Term Facility, the Company shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Incremental Term Facility
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such facility, and (y) in the case
of each Borrower, certifying that, before and after giving effect to such
Incremental Term Facility, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Incremental Term Facility Effective Date, except to
the extent that such representations and warranties are qualified by
materiality, in which case such representations and warranties and true and
correct in all respects, and except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (B) no Default or Event of Default exists.


(vi)    Terms of Incremental Term Facility. Any Incremental Term Facility
established hereunder shall be on terms and pursuant to documentation to be
determined by the Borrowers, the Lenders thereunder and the Administrative Agent
(and the Borrowers and the Administrative Agent may, without the consent of any
other Lender, enter into an amendment to this Agreement to appropriately include
the Incremental Term Facility hereunder as determined by the Administrative
Agent to be reasonably necessary to effect such Incremental Term Facility).
    
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


2.15    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
  
(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral

41

--------------------------------------------------------------------------------




Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.16    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer's Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, that Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving

42

--------------------------------------------------------------------------------




effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)No Defaulting Lender shall be entitled to receive any commitment fee pursuant
to Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B)Subject to Section 2.16(a)(ii), each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.


(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender's participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender's Commitment) upon prior notice to the Company
and such Non-Defaulting Lenders, but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent
promptly after receipt of notice of such reallocation, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate principal
amount at such time of any Non-Defaulting Lender's outstanding Revolving Loans
and such Non-Defaulting Lender's participation in L/C Obligations and Swing Line
Loans at such time to exceed such Non-Defaulting Lender's Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.


(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender's Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers' Fronting Exposure in accordance with the
procedures set forth in Section 2.15. The notice and minimum amount provisions
of Section 2.05(b) shall not apply to any prepayments made pursuant to this
Section 2.16(a)(v).


(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.



43

--------------------------------------------------------------------------------




ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
    
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)    Tax Indemnifications. (i) Each Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrowers in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount

44

--------------------------------------------------------------------------------




of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
  
(d)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.


(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
    
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign

45

--------------------------------------------------------------------------------




Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrowers or with respect to which the Borrowers have paid additional
amounts pursuant to this Section, it shall pay to the Borrowers an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Recipient, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrowers pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.


(g)    Survival. Each party's obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Revolving Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component

46

--------------------------------------------------------------------------------




of the Base Rate, the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Borrowing of Base Rate Loans in the amount specified
therein.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:
        
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender's or the L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the

47

--------------------------------------------------------------------------------




L/C Issuer's capital or on the capital of such Lender's or the L/C Issuer's
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender's or the L/C Issuer's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the L/C Issuer's
policies and the policies of such Lender's or the L/C Issuer's holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender's or the
L/C Issuer's holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section containing a certification of a
responsible officer of such Lender or the L/C Issuer that such costs have not
been imposed on the Borrowers disproportionately with other similarly situated
borrowers and delivered to the Company shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or the L/C Issuer's right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)    Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 10 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers;


(c)    any failure by the Borrowers to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Revolving Loan was in fact so funded.

48

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
Indemnified Taxes or additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay Indemnified Taxes or any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 10.13.


3.07    Survival. All of the Borrowers' obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions to Effectiveness and Initial Credit Extension. The
effectiveness of this Agreement as an amendment and restatement of the Existing
Credit Agreement and the obligation of the L/C Issuer and each Lender to make
its initial Credit Extension hereunder or to continue its Credit Extensions
hereunder, as applicable, are subject to satisfaction of the following
conditions precedent:


(a)    Unless waived by all the Lenders (or by the Administrative Agent with
respect to items specified in clause (vi) below with respect to which the
Borrowers have given assurances satisfactory to the Administrative Agent that
such items shall be delivered promptly following the Closing Date), the
Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, the Collateral Agent and
each of the Lenders:


(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and each
Borrower;


(ii)    a Note executed by each Borrower in favor of each Lender requesting a
Note;


(iii)    executed counterparts of the Security Agreement and Pledge Agreement,
sufficient in number for distribution to the Collateral Agent and each Borrower,
together with:
 
(A)    Uniform Commercial Code financing statements suitable in form and
substance for filing in all places required by applicable Law to perfect the
Liens of the Collateral Agent under the Security Instruments as a first priority
Lien as to items of Collateral in which a security interest may be perfected by
the filing of financing statements, and such other documents and/or evidence of
other actions as may be reasonably necessary under applicable Law to perfect the
Liens of the Collateral Agent under such Security Instruments as a first
priority Lien in and to such other Collateral as the Collateral Agent may
require, including without limitation the delivery by any Borrower or any other
Loan Party of all certificates evidencing pledged interests, accompanied in each
case by duly executed stock powers (or other appropriate transfer documents) in
blank affixed thereto;


(B)    the originals of all promissory notes issued in connection with
Indebtedness permitted by Section 7.03(e), together with duly executed undated
endorsements in blank affixed thereto;



49

--------------------------------------------------------------------------------




(C)    except with the express prior written consent of the Collateral Agent in
each instance, with respect to the Investment Property (as defined in the
Security Agreement) listed on Schedule 9(e) of the Security Agreement,
Qualifying Control Agreements (as defined in the Security Agreement) from the
applicable securities intermediary;


(D)    except with the express prior written consent of the Collateral Agent in
each instance, with respect to the Deposit Accounts (as defined in the Security
Agreement) listed on Schedule 9(f) of the Security Agreement, Qualifying Control
Agreements (as defined in the Security Agreement) from the applicable depositary
institutions; and


(E)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and endorsements, naming the Collateral Agent, on behalf of the
Secured Parties, as an additional insured or lender's loss payee, as the case
may be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;


(iv)    an executed Mortgage with respect to each Mortgaged Property listed on
Exhibit I in recordable form, and, to the extent not previously delivered to the
Administrative Agent or the Collateral Agent, together with:


(A)    to the extent necessary under applicable Law, for filing in the
appropriate county land office(s), Uniform Commercial Code financing statements
covering fixtures, if required, in each case appropriately completed;
 
(B)    mortgage policies of title insurance (which, if satisfactory to the
Collateral Agent, may be in the form of a mark-up of pro forma mortgage policies
which are satisfactory to the Collateral Agent subsequently to be followed by
mortgage policies) relating to each Mortgage of the Mortgaged Property referred
to above, issued by a title insurer reasonably satisfactory to the Collateral
Agent (the “Title Company”), in an insured amount satisfactory to the Collateral
Agent and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except Liens
permitted by Section 7.01, with each such mortgage policy (i) to be in form and
substance satisfactory to the Collateral Agent, (ii) to include a reference to
the relevant survey with no survey exceptions except those theretofore approved
by the Collateral Agent (such approval not to be unreasonably withheld or
delayed), (iii) not to include any exception(s) for mechanic's liens, and (iv)
to provide for affirmative insurance and endorsements (to the extent applicable
and available in the relevant jurisdiction) as the Collateral Agent may
reasonably request;


(C)    if requested by the Administrative Agent, (i) surveys for each Mortgaged
Property sufficient for the Title Company to remove the standard survey
exceptions from the title insurance policies and issue the endorsements required
in clause (B)(iv) above, or (ii) affidavits delivered to the title insurer
sufficient for the Title Company to remove the standard survey exceptions from
the title policies and issue the endorsements referenced in clause (B)(iv)
above;
 
(D)    evidence (which may be satisfied by appropriate instructions in the funds
flow memorandum) of payment to the title insurer of all expenses and premiums of
the title insurer in connection with the issuance of such policies and
endorsements and payment to the Title Company of an amount equal to any fees or
taxes, including recording, mortgage, intangible and stamp taxes payable in
connection with recording the Mortgages and Uniform Commercial Code financing
statements covering fixtures, if applicable, in the appropriate county or state
land office(s);
 
(E)    in connection with any Mortgage, customary opinions of counsel in the
jurisdiction where each Mortgaged Property is located; and
 
(F)evidence of flood insurance coverage satisfactory to the Collateral Agent for
each Mortgaged Property located in a specified flood hazard zone pursuant to a
Standard Flood Hazard Determination;


(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates (including specimen signatures) of Responsible
Officers of each Loan Party as the Administrative Agent may require

50

--------------------------------------------------------------------------------




evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;


(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that at the discretion of the Administrative
Agent, the delivery of any tax clearance certificates with respect to any such
jurisdictions shall not be a condition to the effectiveness of this Agreement
and the initial Credit Extension hereunder, but shall be delivered as required
under Section 6.13;


(vii)    a customary opinion, addressed to the Administrative Agent, Collateral
Agent and each Lender, of Jones Day, counsel for the Borrowers and the Loan
Parties, and the general counsel or assistant general counsel for the Borrowers
and the Loan Parties, in each case in form and substance satisfactory to the
Administrative Agent concerning the Loan Parties and the Loan Documents (which
may include some or all of the Mortgages) and as to such matters as the
Administrative Agent, Collateral Agent and the Required Lenders may reasonably
request;


(viii)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(ix)    a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Company most recently ended prior to the Closing Date for
which financial statements have been filed with the SEC;


(x)    executed counterparts of the Post-Closing Agreement;


(xi)    executed counterparts of the Permitted Notes Intercreditor Agreement,
sufficient in number for distribution to the Administrative Agent, the
Collateral Agent, the Permitted Noteholders and the Borrowers, and evidence
satisfactory to the Administrative Agent that no default or event of default
under the Permitted Notes Documents exists, or would result from the
effectiveness of this Agreement or any Credit Extension hereunder or from the
application of the proceeds thereof on the Closing Date;


(xii)    to the extent not previously delivered, copies of (A) the audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
years ended December 31, 2009 and 2010, and the related consolidated statements
of income or operations, shareholders' equity and cash flows for such fiscal
years of the Company and its Subsidiaries, including the notes thereto, and (B)
the Audited Financial Statements and interim financial statements of the Company
and its Subsidiaries for the fiscal quarter ended June 30, 2012;
 
(xiii)    a certificate signed by the chief financial officer of the Company
certifying that, after giving effect to this Agreement and the Credit Extensions
made or continued on the Closing Date, (A) each Borrower, individually, is
Solvent and (B) each Guarantor, together with the other Loan Parties, is
Solvent.


(xiv)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.


(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.


(c)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two Business Days prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).



51

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)    The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties are qualified by materiality, in which case such representations
and warranties shall be true and correct in all respects, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof (except in the case of Credit Extensions made or
deemed to be made under Sections 2.14(b)(v) and 2.16(a)(iv).


(d)    In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V. REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power. Each Borrower and each of its
Subsidiaries (a) is a corporation, partnership or limited liability company,
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals (i) to own its assets, carry on its business and (ii) to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in subsection
(b)(i), (c) or (d) of this Section, to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; or (c) to the
knowledge of any Responsible Officer of any Loan Party, violate any Law. Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that any such
conflict, breach, contravention, creation or violation could not reasonably be
expected to have a Material Adverse Effect.



52

--------------------------------------------------------------------------------




5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or (b) the
filing of Uniform Commercial Code financing statements and the recording of
Mortgages pursuant to the Loan Documents.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
the rights of creditors, and subject to equitable principles of general
application.


5.05    Financial Statements; No Material Adverse Effect.
  
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b)    The unaudited consolidated financial statements of the Company and its
Subsidiaries, dated June 30, 2012, contained in the related quarterly report on
Form 10-Q filed with the SEC (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to the absence of footnotes and ordinary,
good faith year end audit adjustments; (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.


(d)    As of the Closing Date, there exists no Project Debt, other than as
specifically identified on Schedule 5.05(d).


5.06    Litigation. Except as specifically disclosed on Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of any Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to adversely affect this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
    
5.07    No Default. Neither any Borrower nor any Subsidiary is in default under
or with respect to (a) any Permitted Notes Documents or (b) any Contractual
Obligation, in each case that could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.


5.08    Ownership of Property; Liens. Each of the Borrowers and their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of each Borrower and its
Subsidiaries is not subject to any Lien, other than Liens permitted by Section
7.01. The Mortgaged Properties listed on Exhibit I constitute all of the
material real properties owned by the Loan Parties as of the Closing Date.


5.09    Environmental Compliance.



53

--------------------------------------------------------------------------------




(a)    The on-going operations of each Borrower and each of its Subsidiaries,
after the Closing Date, comply in all respects with all Environmental Laws,
except such non-compliance that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


(b)    Except as specifically identified on Schedule 5.09, or except to the
extent that noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Borrower and each of its Subsidiaries have
obtained all licenses, permits, authorizations and registrations required under
any Environmental Law (“Environmental Permits”) necessary for their respective
operations, and all such Environmental Permits are in good standing, and each
Borrower and each of its Subsidiaries are in compliance with all terms and
conditions of such Environmental Permits.


(c)    Except as specifically identified on Schedule 5.09, none of any Borrower
or any of its Subsidiaries or any of their present property or operations is
subject to any (i) outstanding written order from or agreement with any
Governmental Authority or other Person, or (ii) judicial or docketed
administrative proceeding respecting any Environmental Law, Environmental Claim
or Hazardous Material., other than, in the case of clause (i), any such order or
agreement the breach or violation of which would not reasonably be expected to
result in a Material Adverse Effect and, in the case of clause (ii), any such
proceeding that if determined adversely to the Company or any of its
Subsidiaries would not reasonably be expected to result in a Material Adverse
Effect.


(d)    There are no conditions or circumstances relating to any property of any
Borrower or its Subsidiaries, or arising from operations of any Borrower or its
Subsidiaries conducted prior to the Closing Date that, together with all other
such conditions and circumstances relating to all other properties and
operations, may give rise to Environmental Claims with a potential liability as
to the Company and its Subsidiaries together that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


(e)    Except as specifically identified on Schedule 5.09, as of the Closing
Date, no Borrower has knowledge of any oral or written notification of a Release
of a Hazardous Material has been filed by or on behalf of such Borrower or any
of its Subsidiaries and no site, facility or vessel now or previously owned,
operated or leased by such Borrower or any of its Subsidiaries is listed or to
the knowledge of such Borrower or any of its Subsidiaries proposed for listing
on any federal or state list of sites requiring investigation or clean-up.


5.10    Insurance. The properties of each Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable
Subsidiary operates.


5.11    Taxes. Each Borrower and its Subsidiaries have filed (or have obtained
appropriate extensions in respect of) all Federal, all material state and other
material tax returns and reports required to be filed, and have paid (or have
obtained appropriate extensions in respect of) all Federal, all material state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. To the Borrowers' knowledge, there is no proposed (in writing) tax
assessment against any Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Borrower nor any of its Subsidiaries is
party to any tax sharing agreement.


5.12    ERISA Compliance.


(a)    To the Borrowers' knowledge, each Plan that is maintained or sponsored by
the Company or an ERISA Affiliate is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state laws,
except where failure to comply could not reasonably be expected to have a
Material Adverse Effect. To the Borrowers' knowledge, each Pension Plan that is
maintained or sponsored by the Company or an ERISA Affiliate and that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is either currently being processed by the
Internal Revenue Service or is not yet due under the Internal Revenue Service's
determination letter filing program. To the knowledge of the Borrowers, nothing
has occurred that would reasonably be expected to prevent or cause the loss of
such tax-qualified status.


(b)    There are no pending or, to the knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.

54

--------------------------------------------------------------------------------




There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated within the preceding five years by
the plan administrator thereof nor by the PBGC, and to the knowledge of the
Borrowers, no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
 
5.13    Subsidiaries; Equity Interests.
  
(a)    As of the Closing Date, the Company has no Subsidiaries other than those
specifically disclosed in Part (1) of Schedule 5.13(a), and has no equity
investments in any other corporation or entity (including GLC Ventures and
Construction JVs) other than those specifically disclosed in Part (2) of
Schedule 5.13(a) and investments held in securities accounts.


(b)    As of the Closing Date, there exist no Permitted Notes Guarantors, other
than as listed on Schedule 5.13(b).


5.14    Margin Regulations; Investment Company Act.
  
(a)    No Borrower is engaged and no Borrower will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.


(b)    None of any Borrower, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or any other federal or state
statute or regulation limiting its ability to incur Indebtedness.


5.15    Disclosure. The documents, certificates and written statements
(including the Loan Documents) furnished to the Administrative Agent and the
Lenders by any Borrower or any Subsidiary for use in connection with the
transactions contemplated by this Agreement, taken as a whole and in light of
the circumstances under which they were made, do not contain any untrue
statement of a material fact or omit to state a material fact (known to any
Borrower in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading (it being
recognized by the Administrative Agent and the Lenders that projections and
forecasts provided to them by any Borrower are not to be viewed as facts and
that actual results during the period or periods covered by any such projections
and forecasts may differ materially from the projected or forecasted results).


5.16    Intellectual Property; Licenses, Etc. To the Borrowers' knowledge, each
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, taken as a whole, except as could not reasonably be expected to have
a Material Adverse Effect. To the best knowledge of the Borrowers, no slogan or
other advertising device, product, process, method, substance, part or other
material employed or contemplated to be employed by any Borrower or any
Subsidiary infringes upon any rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect. Except as
specifically disclosed in Schedule 5.16, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrowers, threatened in
writing, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrowers, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.



55

--------------------------------------------------------------------------------




5.17    Swap Contracts. Each Borrower and its Subsidiaries have each voluntarily
entered into each Swap Contract to which it is a party based upon its own
independent assessment of its consolidated assets, liabilities and commitments
in each case as an appropriate means of mitigating and managing risks associated
with such matters.


5.18    Labor Relations. There are no strikes, lockouts or other labor disputes
against any Borrower or any of its Subsidiaries, or, to the Borrowers'
knowledge, threatened against or affecting any Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against any Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrowers, threatened in writing against any of them before any Governmental
Authority, which could reasonably be expected to result in a Material Adverse
Effect.


5.19    Solvency. Each Borrower and each of the Loan Parties is Solvent.


5.20    Taxpayer Identification Number. As of the Closing Date, each Borrower's
true and correct taxpayer identification number is set forth on Schedule 10.02.


5.21    Representations as to Foreign Obligors. Each Borrower and each Foreign
Obligor represents and warrants to the Administrative Agent and the Lenders
that:


(a)    Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.


(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. Except as disclosed to the Administrative Agent from time to time, it
is not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.


(c)    Except as disclosed to the Administrative Agent from time to time, there
is no tax, levy, impost, duty, fee, assessment or other governmental charge, or
any deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.
    
(d)    Except as disclosed to the Administrative Agent from time to time, the
execution, delivery and performance of the Applicable Foreign Obligor Documents
executed by such Foreign Obligor are, under applicable foreign exchange control
regulations of the jurisdiction in which such Foreign Obligor is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).
    
5.22    OFAC. Neither the Company nor, to the knowledge of a Responsible Officer
of any Loan Party, any Related Party, (a) is currently the subject of any
Sanctions, (b) is located, organized or residing in any Designated Jurisdiction,
or (c) is or has been (within the previous five (5) years) engaged in any
transaction in violations of any Sanctions with any Person who is now or was
then the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been used
by any Borrower or its Subsidiaries to lend, contribute, provide or otherwise
made available by any Borrower or its Subsidiaries to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent, the Collateral Agent the L/C Issuer or the Swing Line Lender) of
Sanctions.


5.23    Security Instruments. The provisions of the Security Instruments are
effective to create in favor of the

56

--------------------------------------------------------------------------------




Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings and actions contemplated hereby and by the
Security Instruments, no filing or other action will be necessary to perfect or
protect such Liens.


ARTICLE VI. AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized to the reasonable satisfaction of the Administrative
Agent), the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Subsidiary to:


6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (i) a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications or
exceptions not reasonably acceptable to the Required Lenders, or (ii) an SEC
Form 10-K for the Company (excluding the exhibits thereto) relating to such
fiscal year;


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Company's fiscal year then ended, setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, or (ii) an SEC Form 10-Q for the
Company (excluding the exhibits thereto) relating to such fiscal quarter; and


(c)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company, a consolidated operating budget (to include,
without limitation, a balance sheet and the related statements of income or
operations, shareholders' equity and cash flows for such fiscal year) for the
Company and its Subsidiaries for such fiscal year, in each case prepared in
accordance with GAAP on a consistent basis (it being recognized by the
Administrative Agent and the Lenders that projections and forecasts provided to
them by any Borrower are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ materially from the projected or forecasted results).
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (unless included in the applicable SEC Form 10-K), a certificate
of its independent certified public accountants certifying such financial
statements;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and



57

--------------------------------------------------------------------------------




(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company's website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent (by telecopier or electronic mail)
of the posting of any such documents and, upon the Administrative Agent's
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons' securities. Each
Borrower hereby agrees that so long as any Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
6.03    Notices. Promptly notify the Administrative Agent:


(a)    of the occurrence of any Default or Event of Default;


(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between any
Borrower or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws; or (iv) any labor controversy resulting in or reasonably
expected to result in, any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving any Borrower or any Subsidiary that would
materially impact the operations of any Borrower or any Subsidiary;


(c)    of the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in a Material Adverse Effect;


(d)    of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including any determination by any
Borrower referred to in Section 2.10;
 
(e)    if applicable, upon the request from time to time of the Administrative
Agent, of the Swap Termination Values, together with a description of the method
by which such values were determined, relating to any Swap Contracts then
outstanding to which any Borrower or any of its Subsidiaries is a party;
 

58

--------------------------------------------------------------------------------




(f)    upon, but in no event later than ten days after, receiving written notice
of (i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions involving a potential liability in excess of $25,000,000 in
the aggregate instituted, completed or threatened against any Borrower or any
Subsidiary or any of their properties pursuant to any applicable Environmental
Laws, (ii) all other Environmental Claims involving any Borrower or a Subsidiary
with a potential liability in excess of $25,000,000 in the aggregate, and (iii)
any environmental or similar condition on any real property adjoining or in the
vicinity of the property of any Borrower or any Subsidiary that could reasonably
be anticipated to cause such property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of such
property under any Environmental Laws and involving a potential liability in
excess of $25,000,000 in the aggregate; and


(g)     of any amendment or other change to any covenant, default or event of
default in any Permitted Notes Document (including the addition of any covenant,
default or event of default not contained in the Permitted Notes Documents as of
the date hereof) that makes such covenant, default or event of default more
restrictive as to any Loan Party.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all material Federal and state tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its property; and (c) all Indebtedness (other
than Indebtedness the non-payment of which would not violate Section 8.01(e)),
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, in the
case of each of clauses (a), (b) and (c) where the failure to pay or discharge
could reasonably be expected to have a Material Adverse Effect.


6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05, except to the extent a failure by a Subsidiary that is not a Loan
Party to maintain good standing could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted except where
the failure by a Subsidiary that is not a Loan Party to do so could not
reasonably be expected to have a Material Adverse Effect; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.


6.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of any Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; and (b) without limiting the foregoing, at
all times other than during any Collateral Release Period, (i) maintain, if
available, fully paid flood hazard insurance with respect to each Mortgaged
Property containing a Building (as defined in Section 208.25 of Regulation H of
the FRB) that is located in a special flood hazard area, as designated by the
Federal Emergency Management Agency of the United States Department of Homeland
Security (“FEMA”), on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise reasonably required by the
Collateral Agent, (ii) upon request, furnish to the Collateral Agent evidence of
the renewal of all such policies, and (iii) furnish to the Collateral Agent
written notice of any redesignation by FEMA of any such Building into or out of
a special flood hazard area promptly upon obtaining knowledge of such
redesignation.
 
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith or a bona fide dispute exists with respect thereto; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.



59

--------------------------------------------------------------------------------




6.09    Books and Records.
 
(a)    Maintain (i) proper financial records in conformity with GAAP and
presented fairly in all material respects, and (ii) properly, all other books
and records, in which full, true and correct in all material respects entries in
conformity with GAAP consistently applied shall be made of all transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be; and


(b)    Maintain all books of record and accounts in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.


6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company and with representatives of the Company afforded reasonable opportunity
to be present; provided, however, that (i) the Loan Parties shall not be
obligated to reimburse the expenses associated with more than one (1) visit and
inspection per calendar year (subject to clause (ii) below) and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.


6.11    Environmental Laws.
  
(a)    Each Borrower shall, and shall cause each of its Subsidiaries to, conduct
its operations and keep and maintain its property in compliance in all material
respects with all Environmental Laws, except to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.


(b)    Upon written request of the Administrative Agent, each Borrower shall
submit and cause each of its Subsidiaries to submit, to the Administrative
Agent, at the Borrowers' sole cost and expense and at reasonable intervals, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 6.03(f) and any other environmental, health or
safety compliance obligation, remedial obligation or liability, that could,
individually or in the aggregate, result in liability in excess of $25,000,000.


6.12    Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, capital expenditures and other general corporate purposes of
the Company and its Subsidiaries not in contravention of any Law or of any Loan
Document, (b) to finance acquisitions permitted hereunder, and (c) if
applicable, to refinance the Indebtedness of the Borrowers under the Existing
Credit Agreement.


6.13    Tax Clearance Certificates. On or before the date that is 30 calendar
days following the Closing Date, the Company shall provide to the Administrative
Agent all tax clearance certificates not delivered to the Administrative Agent
under Section 4.01(a)(vi) and permitted by such section to be delivered under
this Section 6.13; provided that, if the Company is unable to deliver any such
certificate by virtue of a delay in the ability of any applicable Governmental
Authority to provide such certificate in the ordinary course (and not by virtue
of any Loan Party not being in tax good standing) and the Company has provided
to the Administrative Agent reasonable evidence of such inability, then the
Company shall have such additional time to deliver such certificate(s) as the
Administrative Agent shall reasonably determine.
 
6.14    New Material Subsidiaries; Additional Guarantors; After-Acquired Real
Property; Release of Collateral.


(a)    On each Guarantor Assessment Date, the Company shall determine whether
there exists any new or additional Material Subsidiaries (whether as a result of
a Person becoming a Material Subsidiary or being designated as a Material
Subsidiary for purposes of satisfying the 80% Threshold), and if so, promptly
notify the Administrative Agent of such fact and promptly thereafter (and in any
event, with respect to Domestic Subsidiaries, within forty-five (45) days, with
respect to Foreign Subsidiaries, within seventy-five (75) days, and solely with
respect to Section 6.14(a)(iv), within sixty (60) days, or, in any case, such
longer period requested by the Company and approved by the Administrative
Agent), cause such Person to deliver to the Administrative Agent, as the
Administrative Agent shall deem appropriate:


(i)    a Guaranty Joinder Agreement duly executed by such Subsidiary;
 

60

--------------------------------------------------------------------------------




(ii)    documents of the types referred to in clauses (v) and (vi) of Section
4.01(a) and, if requested by the Administrative Agent, customary opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;


(iii)    at all times other than during a Collateral Release Period, a Security
Joinder Agreement of such Subsidiary, together with such Uniform Commercial Code
financing statements naming such Subsidiary as “Debtor” and naming the
Collateral Agent for the benefit of the Secured Parties as “Secured Party,” in
form, substance and number sufficient in the reasonable opinion of the
Collateral Agent and its special counsel to be filed in all Uniform Commercial
Code filing offices in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Collateral Agent for the benefit of the
Secured Parties the Lien on Collateral conferred under such Security Instrument
to the extent such Lien may be perfected by Uniform Commercial Code filing;


(iv)    at all times other than during a Collateral Release Period, Mortgages,
title insurance, appraisals and such other real property support documentation
with respect to all real property (and related improvements) with a fair market
value in excess of $1,000,000 owned by such Subsidiary;


(v)    at all times other than during a Collateral Release Period, if the
Subsidiary Securities issued by such Subsidiary that are, or are required to
become, Pledged Interests are owned by a Subsidiary who has not then executed
and delivered to the Collateral Agent a Pledge Agreement granting a Lien to the
Collateral Agent, for the benefit of the Secured Parties, in such equity
interests, a Pledge Joinder Agreement executed by the Subsidiary that directly
owns such Subsidiary Securities (or, as to the Pledged Interests issued by any
Direct Foreign Subsidiary, in a form acceptable to the Administrative Agent),
and if such Subsidiary Securities shall be owned by any Borrower or a Subsidiary
who has previously executed a Pledge Agreement, a Pledge Agreement Supplement in
the form required by such Pledge Agreement pertaining to such Subsidiary
Securities;


(vi)    at all times other than during a Collateral Release Period, if the
Pledged Interests issued by such Subsidiary constitute securities under Article
8 of the Uniform Commercial Code (a) the certificates representing 100% of such
Subsidiary Securities and (b) duly executed, undated stock powers or other
appropriate powers of assignment in blank affixed thereto;


(vii)    at all times other than during a Collateral Release Period, Uniform
Commercial Code financing statements naming the pledgor as “Debtor” and naming
the Collateral Agent for the benefit of the Secured Parties as “Secured Party,”
in form, substance and number sufficient in the reasonable opinion of the
Collateral Agent and its special counsel to be filed in all Uniform Commercial
Code filing offices and in all jurisdictions in which filing is necessary or
advisable to perfect in favor of the Collateral Agent for the benefit of the
Secured Parties the Lien on such Subsidiary Securities;


(vii)    at all times other than during a Collateral Release Period, a
supplement to the appropriate schedule attached to the appropriate Security
Instruments listing the additional Collateral, certified as true, correct and
complete by the Responsible Officer (provided that the failure to deliver such
supplement shall not impair the rights conferred under the Security Instruments
in after acquired Collateral); and


(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or Collateral Agent reasonably may require.


Notwithstanding anything to the contrary herein, the Company shall at all times
(subject to the 45 or 90 day period noted above or such longer period approved
by the Administrative Agent) cause such of its Subsidiaries necessary to meet
the 80% Threshold to be Guarantors and to be bound by the terms of a Guaranty.
(b)    If the Company shall determine on any Guarantor Assessment Date in
respect of any Subsidiary that is, at such time, a Guarantor, that such
Subsidiary is no longer a Material Subsidiary, is no longer a Permitted Notes
Guarantor, or is no longer required to be deemed or designated as a Material
Subsidiary for purposes of satisfying the 80% Threshold, the Company may deliver
to the Administrative Agent a certificate to such effect, certifying also the
absence of any Default or Event of Default, whereupon the Administrative Agent,
the Collateral Agent and the Lenders shall execute such documents and
instruments of release as shall be reasonably satisfactory to the parties,
confirming the release of such Subsidiary from the Guaranty.



61

--------------------------------------------------------------------------------




(c)    At all times other than during a Collateral Release Period, the Company
shall cause to be delivered to the Collateral Agent upon the Collateral Agent's
reasonable request, as soon as practicable and in any event within thirty (30)
days of the acquisition thereof, a Mortgage on any fee owned real property (and
related improvements) with a fair market value in excess of $1,000,000 acquired
by any Loan Party after the Closing Date as security for the Secured
Obligations, together with the Uniform Commercial Code financing statements
covering fixtures, mortgage policies of title insurance, surveys, opinions,
evidence of flood insurance coverage and other documents in connection with such
Mortgage as the Collateral Agent may reasonably request.
    
(d)    Notwithstanding any other provision of this Agreement or any other Loan
Document, any Lien on the Collateral of any Loan Party granted to or held by the
Collateral Agent (on behalf of the Secured Parties) under any Loan Document
shall be released and any Loan Party that is a party to any Security Instrument
shall be released from its respective obligations thereunder (collectively, the
“Release”), including after any re-pledge of the Collateral pursuant to the
second proviso of this clause (d), upon the written request of the Company
delivered to the Collateral Agent at any time on or after June 30, 2013,
provided that (i) no Default or Event of Default shall have occurred and be
continuing at such time or would occur immediately after giving effect to such
Release, (ii) the Consolidated Fixed Charge Coverage Ratio (calculated as of the
last day of each of the four most recently ended fiscal quarters of the Company)
is greater than or equal to 1.25 to 1.00 for each of such four most recently
ended fiscal quarters, (iii) the Consolidated Leverage Ratio (calculated as of
the last day of the most recently ended fiscal quarter of the Company) is equal
to or less than 2.50 to 1.00, and (iv) the Loan Parties bear the cost of the
Release; provided further, that if any Release has occurred and subsequent to
the date on which such Release occurred the Company delivers a Compliance
Certificate demonstrating that (A) the Consolidated Fixed Charge Coverage Ratio
(calculated as of the last day of the most recently ended fiscal quarter of the
Company) is less than 1.25 to 1.00 or (B) the Consolidated Leverage Ratio
(calculated as of the last day of the most recently ended fiscal quarter of the
Company) is greater than 2.50 to 1.00, then promptly (and in any event within 30
days or such longer period of time as the Collateral Agent determines in its
reasonable discretion) after such Compliance Certificate is delivered, or sooner
if the Company shall otherwise elect to do so, each Loan Party shall at the cost
of the Loan Parties, (1) take action (including the filing of Uniform Commercial
Code and other financing statements) that may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (for
the benefit of the Secured Parties) valid and subsisting Liens on the Collateral
other than real property consistent in all material respects in scope,
perfection and priority as those in effect prior to such Release and pursuant to
documentation substantially similar to such documentation in place on or after
the Closing Date in accordance with this Section 6.14 and, in the case of any
real property previously pledged pursuant to a Mortgage or real property
acquired on or after the Collateral Release Date as to which a Lien would have
been required to have been granted pursuant to Section 6.14(c) had it not been
acquired during the Collateral Release Period, Liens of record consistent with
the requirements of Section 6.14(c), and (2) upon the Collateral Agent's
request, deliver to the Collateral Agent customary opinions of counsel in
connection therewith.
    
6.15    Appraisals. The Administrative Agent and the Lenders may obtain from
time to time an appraisal of all or any part of any Collateral, prepared in
accordance with written instructions from the Administrative Agent and the
Lenders, from a third-party appraiser satisfactory to, and engaged directly by,
the Administrative Agent and the Lenders. The cost of any appraisal after the
occurrence and during the continuance of a Default shall be borne by the
Borrowers and such cost shall be part of the Indebtedness, and constitute an
Obligation, hereunder and shall be payable by the Borrowers to the
Administrative Agent on demand (which obligation the Borrowers hereby promise to
pay); provided that the cost of any appraisal obtained by the Administrative
Agent or Lenders at any time other than after the occurrence and during the
continuance of a Default shall not constitute an Obligation hereunder and shall
not be required to be reimbursed by the Borrowers.


ARTICLE VII. NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and other obligations that purport to survive
termination of this Agreement), or any Letter of Credit shall remain outstanding
(unless Cash Collateralized to the reasonable satisfaction of the Administrative
Agent), the Company shall not, nor shall it permit any Subsidiary to, directly
or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)    Liens securing the (i) Secured Obligations and (ii) so long as the
Permitted Notes Intercreditor Agreement is in effect, Permitted Notes and/or any
other obligations under the Permitted Notes Documents;


(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that the property covered thereby is
not increased (except that assets the purchase or lease of which is financed by
a counterparty

62

--------------------------------------------------------------------------------




or its affiliates may be cross-collateralized to secure other assets the
purchase or lease of which is financed by the same counterparty or its
affiliates) and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);


(c)    Liens for taxes not yet past due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;


(d)    carriers', landlords', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the Ordinary Course of Business in
respect of the Company and its Subsidiaries, which are not overdue for a period
of more than 45 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;


(e)    pledges or deposits in the Ordinary Course of Business in connection with
obligations of the Company or its Subsidiaries arising under workers'
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of tenders, bids, trade contracts
(other than for borrowed money), leases, statutory obligations, bankers'
acceptances, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature, in each case, incurred by the Company or
its Subsidiaries in the Ordinary Course of Business, provided that all such
deposits in the aggregate could not reasonably be expected to result in a
Material Adverse Effect;


(g)    easements, rights-of-way, restrictions, municipal and zoning ordinances
and other similar encumbrances affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;


(h)Liens securing or arising from judgments, decrees or attachments in respect
of the Company and its Subsidiaries, in circumstances not constituting an Event
of Default under Section 8.01(h);


(i)Liens securing Indebtedness of the Company or its Subsidiaries permitted
under Section 7.03(d), provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness (and other
property financed by the same counterparty or its affiliates); (ii) such Liens
attach to the subject property within 30 days after the acquisition thereof; and
(iii) the Indebtedness secured thereby does not exceed the cost or fair market
value as of the time such Indebtedness was incurred, whichever is lower, of the
property being acquired on the date of acquisition; or Liens on assets of any
Project Debt Entity securing Indebtedness of such entity permitted under Section
7.03(m);


(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
by the Company or its Subsidiaries;


(k)Liens securing reimbursement obligations of the Company or its Subsidiaries
with respect to commercial letters of credit obtained in the Ordinary Course of
Business and not prohibited hereby, provided that such Liens shall attach only
to documents or other property relating to such letters of credit and products
and proceeds thereof;


(l)Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by any
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by any Borrower or any Subsidiary to
provide collateral to the depository institution;
 
(m)Liens on insurance policies and proceeds securing the payment of financed
insurance premiums not in excess of $25,000,000 at any time;


(n)Liens not otherwise permitted hereunder (other than Subsidiary Securities or
the proceeds thereof) securing obligations not in excess of $15,000,000 at any
time;


(o)leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company and its Subsidiaries, taken as a
whole;



63

--------------------------------------------------------------------------------




(p)Liens of lessors in any property subject to any operating lease, including
Liens arising from precautionary UCC financing statements or similar filings
made in respect of such leases;


(q)Liens on property of a Person existing at the time such Person is merged into
or consolidated with the Company or any Subsidiary or becomes a Subsidiary of
the Company; provided that such Liens were not created in contemplation of such
merger, consolidation or Investment and do not extend to any assets other than
those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(d);


(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Subsidiaries in the ordinary course of business;


(s)any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any Joint Venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on any
Collateral and any entity formed as part of such Joint Venture remains subject
to the provisions of this Agreement to the extent provided herein;


(t)Liens on the assets and capital stock or other equity interests of Foreign
Subsidiaries not constituting Collateral securing Indebtedness permitted under
Section 7.03(j);


(u)Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder; and


(v)Liens, if any, in favor of a surety granted by the Company and/or its
Subsidiaries arising by operation of law or under any indemnity agreement or
surety agreement entered into in the Ordinary Course of Business in connection
with construction-related performance bonds, provided that such Lien does not at
any time encumber any property other than the accounts receivable, material and
equipment under the applicable bonded contractual obligation.


7.02    Investments. Make any Investments, except:


(a)    Investments, other than those permitted by subsections (b) through (n),
that are existing on the date hereof and listed on Schedule 7.02(a);


(b)    Investments held by the Company or any of its Subsidiaries (i) in the
form of cash and cash equivalents, and (ii) Investments permitted under the
Company's investment policy attached hereto as Schedule 7.02(b), other than
Investments of any type requiring any special or further approval under such
policy;


(c)    Investments consisting of (i) equity investments or extensions of credit
by the Company to any of its wholly-owned Subsidiaries, or by any of its
wholly-owned Subsidiaries to the Company or to another of its wholly-owned
Subsidiaries, so long as such extensions of credit are, in each case,
represented by a written promissory note and pledged to the Administrative Agent
pursuant to the Security Instruments (except to the extent occurring during any
Collateral Release Period) and (ii) equity investments and extensions of credit
in non-wholly-owned Subsidiaries in an amount not in excess of $10,000,000 at
any time outstanding;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;


(e)    Guarantee Obligations permitted by Section 7.03;


(f)    Investments resulting by virtue of transactions otherwise permitted by
Section 7.07;


(g)    Investments (including Construction JV Investments) by any GLC Venture,
or any Subsidiary thereof, that are existing on the date hereof and listed on
Schedule 7.02(g) (“Existing Investments”), and any necessary additional
Investments in such Existing Investments only, in an aggregate amount not to
exceed for all such additional Investments in such Existing Investments together
at any time, $25,000,000;



64

--------------------------------------------------------------------------------




(h)    Investments of a Person or any of its Subsidiaries existing at the time
such Person becomes a Subsidiary of the Company or at the time such Person
merges or consolidates with the Company or any of its Subsidiaries, in either
case, in compliance with this Agreement; provided that such Investments were not
made by such Person in connection with, or in anticipation or contemplation of,
such Person becoming a Subsidiary of the Company or such merger or
consolidation;


(i)    Investments deemed to arise under Swap Contracts permitted hereunder;


(j)    Guarantee Obligations permitted under Section 7.03;


(k)    Construction JV Investments occurring after the date hereof arising in
the Ordinary Course of Business and the purchase or other acquisition of all of
the equity, common stock in, or all or substantially all of the property of, any
Person (or division or other business unit of such Person) that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each Construction JV Investment,
purchase or other acquisition made pursuant to this Section 7.02(k):  


(i)in the case of a purchase or other acquisition, the lines of business of the
Person to be (or the property of which is to be) so purchased or otherwise
acquired shall be similar, complementary, or ancillary to (or a related line of)
the lines of business as one or more of the principal businesses of the Company
and its Subsidiaries engaged in currently or subsequently in the Ordinary Course
of Businesses;


(ii)in the case of the purchase or other acquisition of common stock of or other
equity in another Person, the board of directors (or other comparable governing
body) of such other Person shall have duly approved such purchase or
acquisition;


(iii)immediately before and immediately after giving effect to any such
Construction JV Investment, purchase or other acquisition, (A) no Default shall
have occurred and be continuing and (B) the Consolidated Leverage Ratio shall be
less than or equal to 2.75 to 1.00 (or, during any Collateral Release Period,
2.50 to 1.00), such calculation to be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) (together with such pro forma expense adjustments as are
reasonably supportable by the Company) as though such acquisition had been
consummated as of the first day of the four consecutive fiscal-quarter period
covered thereby; and


(iv)the total cash consideration, including Contingent Acquisition Obligations
and other contingent consideration, paid by or on behalf of the Company and its
Subsidiaries for any such Construction JV Investment, purchase or other
acquisition, when aggregated with the total cash consideration paid by or on
behalf of the Company and its Subsidiaries for all other Construction JV
Investments, purchases and other acquisitions made by the Company and its
Subsidiaries pursuant to this Section 7.02(k), shall not exceed $250,000,000 in
the aggregate;


(l)    to the extent constituting Investments, Indebtedness otherwise permitted
under Section 7.03;


(m)    to the extent constituting Investments, Contingent Acquisition
Obligations in respect of any Acquisition, Investment or Disposition otherwise
permitted hereunder;
 
(n)    Investments not otherwise permitted under clauses (a) through (m) above
in an amount not to exceed $25,000,000 at any time outstanding; and


(o)    the Acquisition disclosed to the Administrative Agent and the Lenders
prior to the Closing Date for total cash consideration, including Contingent
Acquisition Obligations and other contingent consideration, not to exceed the
amount reasonably anticipated for such Acquisition at the time such Acquisition
was disclosed); provided that (i) the lines of business of the Person to be (or
the property of which is to be) purchased or otherwise acquired shall be
similar, complementary, or ancillary to (or a related line of) the lines of
business as one or more of the principal businesses of the Company and its
Subsidiaries engaged in currently or subsequently in the Ordinary Course of
Businesses and (ii) immediately before and immediately after giving effect to
such Acquisition, (A) no Default shall have occurred and be continuing and (B)
the Consolidated Leverage Ratio shall be less than or equal to 2.75 to 1.00,
such calculation to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) (together with such pro forma expense adjustments as are reasonably
supportable by the Company) as though such acquisition had been consummated as
of the first day of the four consecutive fiscal-quarter period covered thereby.


7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

65

--------------------------------------------------------------------------------






(a)    Indebtedness under the (i) Loan Documents and (ii) Permitted Notes and
Permitted Notes Documents;


(b)    Indebtedness of the Company and its Subsidiaries outstanding on the date
hereof and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof, provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;


(c)    obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract entered into by such Person (or in
respect of any Guarantee Obligation of any such Person to the extent supporting
obligations arising under Swap Contracts to which any Borrower or any Subsidiary
is party), provided that (i) such Swap Contract obligations are (or were)
entered into by such Person in the Ordinary Course of Business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;


(d)    Indebtedness in respect of capital leases, Synthetic Lease Obligations,
sale-leaseback transactions and purchase money Indebtedness for fixed or capital
assets acquired by any Borrower or any Subsidiary; provided that the aggregate
principal amount of (i) all purchase money Indebtedness for fixed or capital
assets that may be incurred by the Company or any of its then-existing
Subsidiaries in any fiscal year of the Company shall not exceed $25,000,000;
(ii) all Indebtedness in respect of capital leases, Synthetic Lease Obligations
and sale-leaseback transactions to finance the acquisition of fixed or capital
assets incurred by the Company or any of its Subsidiaries in any fiscal year of
the Company shall not exceed $25,000,000; and (iii) all Indebtedness in respect
of capital leases, Synthetic Lease Obligations, sale-leaseback transactions and
purchase money Indebtedness for fixed or capital assets of Persons immediately
prior to such Persons becoming Subsidiaries or being merged with or into (or
otherwise becoming acquired by) the Company or any of its Subsidiaries following
the Closing Date shall not exceed an amount equal to $65,000,000; provided that
none of such Indebtedness was incurred in anticipation of any such merger or
acquisition;


(e)    Indebtedness arising as a consequence of Investments permitted pursuant
to Section 7.02(c);


(f)    Indebtedness in respect of (i) letters of credit (other than Letters of
Credit) issued solely for the account and benefit of any Borrower or any
Subsidiary in the Ordinary Course of Business in an aggregate outstanding amount
not to exceed at any time an amount equal to $25,000,000; and (ii) the
obligation of a subcontractor of any Borrower or its Subsidiaries on a
construction project, provided that such Borrower or such Subsidiary determines
in good faith that such financial arrangement best serves such Borrower's or
such Subsidiary's financial interests;


(g)    Indebtedness incurred in the Ordinary Course of Business in connection
with (i) securing the performance of bids, trade contracts (other than for
borrowed money), and statutory obligations, in each case, solely for the account
and benefit of any Borrower, its Subsidiaries, any GLC Venture or Construction
JV, (ii) obligations on surety and appeal bonds solely for the account and
benefit of any Borrower, its Subsidiaries, any GLC Venture or Construction JV
(other than in relation to borrowed money debt), and (iii) other obligations of
a like nature incurred in the Ordinary Course of Business solely for the account
and benefit of any Borrower, its Subsidiaries, any GLC Venture or Construction
JV (other than in relation to borrowed money debt), in each of the foregoing
cases to the extent not otherwise prohibited by the terms of any Loan Document;


(h)    Indebtedness of a Loan Party comprised solely of (i) the outstanding
principal amount of unsecured obligations, whether current or long-term, for
borrowed money and all obligations evidenced by bonds (other than performance,
surety and appeal bonds), debentures, notes, loan agreements or other similar
instruments, (ii) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (iii) Contingent Acquisition Obligations in respect
of any Acquisition or Investment otherwise permitted hereunder, or (iv) without
duplication, Guarantee Obligations with respect to Indebtedness of the types
specified in the immediately preceding clauses (i) and (iii); provided that, (x)
the aggregate principal amount of outstanding Indebtedness of the types
permitted by the immediately preceding clauses (i) through (iv) shall not exceed
$150,000,000; (y) the aggregate principal amount of outstanding Indebtedness of
the types permitted by the immediately preceding clauses (i) through (iv) that
is subject to amortization or payment at maturity prior to the Maturity Date
shall not exceed $100,000,000; and (z) no such Indebtedness shall be permitted
under this clause (h) if such Indebtedness represents Indebtedness of any
co-joint venturer in any Joint Venture, to which the Company or any Subsidiary
is a party, that is assumed by the Company or any Subsidiary, if such
Indebtedness was not originally incurred by such co-joint venturer in connection
with (and relate solely to) the subject Joint Venture;

66

--------------------------------------------------------------------------------




 
(i)    Guarantee Obligations of a Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party;


(j)    Indebtedness (which may be secured or unsecured) of any Subsidiaries;
provided that the aggregate amount of all such outstanding Indebtedness shall
not exceed $15,000,000 at any time;


(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;


(l)    customer deposits and advance payments received in the ordinary course of
business; and


(m)    (i) Project Debt outstanding on the Closing Date as set forth on Schedule
7.03(m)(i) (“Existing Project Debt”), and (ii) in addition thereto, an
additional amount of Project Debt not to exceed $10,000,000 at any time
outstanding.


7.04    Fundamental Changes. Merge, consolidate with or into, or convey,
transfer, lease or otherwise Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person other than
Dispositions permitted under Section 7.05 and, so long as no Default or Event of
Default exists at the time or would occur as a result thereof:


(a)    any Subsidiary may merge with (i) a Borrower, provided that a Borrower
shall be the continuing or surviving Person, (ii) any one or more Subsidiaries,
provided that, when any wholly-owned Subsidiary is merging with another
Subsidiary, the continuing or surviving Person shall be a wholly-owned
Subsidiary, or (iii) any other Person, provided that such Subsidiary shall be
the continuing or surviving Person or immediately upon such merger,
consolidation or combination, the continuing or surviving Person shall be a
wholly-owned Subsidiary;


(b)    any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to a Borrower or to another Subsidiary;
provided that if the seller in such a transaction is a wholly-owned Subsidiary,
then the purchaser must either be a Borrower or a wholly-owned Subsidiary; and


(c)    any Borrower may merge, consolidate or combine with any entity if a
Borrower is the continuing or surviving Person (and, if the Company is a party
to such merger, the Company is the surviving Person or the continuing or
surviving Person assumes the duties and obligations of the Company hereunder and
under the other Loan Documents).


7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:


(a)    Dispositions of obsolete, unneeded, unproductive or worn out property,
whether now owned or hereafter acquired, in the Ordinary Course of Business to
Persons;


(b)    Dispositions of inventory and leases of property, in each case in the
Ordinary Course of Business;


(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property for use in the Ordinary Course of Business, (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property for use in the Ordinary Course of Business or
(iii) the board of directors or senior management of the Company or such
Subsidiary has determined in good faith that the failure to replace such
property will not be detrimental to the business of the Borrower or such
Subsidiary;


(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary of the Borrower;


(e)    Dispositions comprising transactions expressly permitted by Section
7.04(a) through (c);


(f)    non-exclusive licenses or sublicenses of IP Rights in the Ordinary Course
of Business and substantially consistent with past practice for terms not
exceeding five years and leases and subleases granted to others that do not
materially interfere with the Ordinary Course of Business of the Company and its
Subsidiaries;


(g)    the sale, without recourse and in the Ordinary Course or Business, of
accounts receivable due from Federal, state or other Governmental Authority
arising in the Ordinary Course of Business (and not as part of any bulk sale or
financing

67

--------------------------------------------------------------------------------




of receivables) in an amount not to exceed $25,000,000 in any fiscal year or
$50,000,000 in the aggregate after the date of this Agreement;


(h)    Dispositions of non-core assets acquired in a permitted Acquisition by
the Company or any of its Subsidiaries within 12 months of such Acquisition;


(i)    Dispositions of property constituting (i) the making of Investments
permitted under Section 7.02, (ii) Indebtedness permitted under Section 7.03
and/or (iii) the making of Restricted Payments permitted by Section 7.07;


(j)    the Disposition of equity interests in, or assets of, any GLC Venture or
any Project Debt Entity; and


(k)    Dispositions after the date of this Agreement not otherwise permitted
under clauses (a) through (j) above in an aggregate amount not to exceed 5% of
the consolidated total assets of the Company and its Subsidiaries as of the date
of such Disposition, determined in accordance with GAAP;


provided that any Disposition pursuant to subsections (a) through (k) of this
Section 7.05 shall be for fair market value.
7.06    [Intentionally Omitted.]


7.07    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment (including, but not limited to, dividends, redemptions and
repurchases of common stock), or incur any obligation (contingent or otherwise)
to do so, except that:


(a)    each Subsidiary may make Restricted Payments to the Company and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Company and any Subsidiary and to each other
owner of capital stock of such Subsidiary on a pro rata basis based on their
relative ownership interests);


(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;


(c)    so long as no Default or Event of Default exists or would result by
virtue thereof, the Company and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock;


(d)    so long as no Default or Event of Default exists or would result by
virtue thereof, the Company may purchase, redeem or otherwise acquire shares of
common stock for cash in order to contribute such shares to the Company's
employee stock ownership plan, provided the aggregate amount paid by the Company
in connection with such transactions does not exceed in any fiscal year an
amount equal to 15% of plan compensation (as such term is interpreted for
purposes of Section 401(a)(17) of the Code) paid by the Company in such fiscal
year, and such shares are promptly so contributed;


(e)    so long as no Default or Event of Default exists or would result by
virtue thereof, the Company may purchase, redeem or otherwise acquire shares of
its capital stock, or warrants, rights or options to acquire any such shares for
cash (i) if immediately before and immediately after giving pro forma effect to
such purchase, redemption or acquisition, the Consolidated Leverage Ratio is
greater than or equal to 2.00 to 1.00, in an aggregate amount not to exceed
$64,800,000 computed on a cumulative basis during the term of this Agreement,
and (ii) if immediately before and immediately after giving pro forma effect to
such purchase, redemption or acquisition, the Consolidated Leverage Ratio is
less than 2.00 to 1.00, in an unlimited amount; provided that, in each case of
clauses (i) and (ii), immediately before and immediately after giving pro forma
effect to any such purchase, redemption or acquisition, the unencumbered cash
and cash equivalents and marketable securities (both short- and long-term) of
the Company and its Subsidiaries (without giving effect to encumbrances pursuant
to the Loan Documents (including Liens securing the Permitted Notes)), on a
consolidated basis, shall be at least $150,000,000;


(f)    the Company may make Restricted Payments to pay for the repurchase,
retirement or other acquisition or retirement for value of the capital stock or
other equity interests of the Company held by any future, present or former
director, officer, employee, member of management or consultant of the Company
or any of its Subsidiaries and their respective estates, heirs, family members,
spouses, former spouses, domestic partners and former domestic partners, and any
tax related thereto, in each case, to the extent required under any equity
compensation plan; provided that the amount of Restricted Payments made in cash
pursuant to this clause (f) plus Restricted Payments made in cash pursuant to
Section 7.07(g) and Section 7.07(h) shall not exceed $10,000,000 in the
aggregate in any fiscal year;



68

--------------------------------------------------------------------------------




(g)    repurchases of the capital stock or other equity interests deemed to
occur upon exercise of stock options or warrants if such capital stock or other
equity interests represent a portion of the exercise price of such options or
warrants are permitted; provided that the amount of Restricted Payments made in
cash pursuant to this clause (g) plus Restricted Payments made in cash pursuant
to Section 7.07(f) and Section 7.07(h) shall not exceed $10,000,000 in the
aggregate in any fiscal year;


(h)    the Company may make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for the capital stock or other equity interests
of the Company; provided that the amount of Restricted Payments made in cash
pursuant to this clause (h) plus Restricted Payments made in cash pursuant to
Section 7.07(f) and Section 7.07(g) shall not exceed $10,000,000 in the
aggregate in any fiscal year; and


(i)    so long as no Default or Event of Default exists or would result by
virtue thereof, the Company may declare and make dividend payments in cash;
provided that, immediately before and immediately after giving pro forma effect
to any such dividend payments in cash, the unencumbered cash and cash
equivalents and marketable securities (both short- and long-term) of the Company
and its Subsidiaries (without giving effect to encumbrances pursuant to the Loan
Documents (including Liens securing the Permitted Notes)), on a consolidated
basis, shall be at least $150,000,000.


7.08    Change in Nature of Business.


(a)    Engage in any material line of business substantially different from
those lines of business conducted by the Company and its Subsidiaries on the
date hereof and other lines of business reasonably similar, related, or
incidental thereto; or


(b)    Except as otherwise permitted under Section 7.04, make any change in any
Borrower's capital structure (including in the terms of its outstanding capital
stock) or amend its certificate of incorporation or bylaws that could reasonably
be expected to result in a Material Adverse Effect.


7.09    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Borrower or the Company (other than between or among
Loan Parties, in each case to the extent not prohibited under the Loan
Documents), whether or not in the Ordinary Course of Business, other than (a)
the transactions contemplated by the Loan Documents; (b) payment of customary
directors' fees and indemnities (including equity compensation arrangements);
(c) arm's length transactions with Affiliates that were consummated prior to the
Closing Date and are set forth on Schedule 7.09; (d) transactions with
Affiliates upon fair and reasonable terms that are substantially as favorable to
such Borrower or Subsidiary than such Borrower or Subsidiary would obtain in a
comparable arm's length transaction with a Person that is not an Affiliate of
the Company; (e) any employment agreement entered into by the Company or any of
its Subsidiaries in the Ordinary Course of Business and consistent with the past
practices of the Company and its Subsidiaries; or (f) transactions otherwise
explicitly permitted hereunder.


7.10    Burdensome Agreements.
  
(a)    Restricted Payment Prohibitions. Enter into, assume or suffer to exist
any Contractual Obligation that limits the ability of any Subsidiary to make
Restricted Payments to any Borrower or to otherwise transfer property to any
Borrower other than (i) provisions contained in the terms of any agreement
governing Indebtedness permitted under Section 7.03 and provisions contained in
the terms of any agreement governing Liens permitted under Section 7.01 that
impose restrictions on the property subject to such Liens; and (ii) agreements
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, in each case relating solely to the assets subject
to such lease or license or assets relating solely to such joint venture
agreement; or


(b)    Other Negative Pledges. Enter into, assume or otherwise become subject to
any Contractual Obligation (other than this Agreement or any other Loan
Document) that directly or indirectly (i) prohibits any Borrower or any of its
Subsidiaries from granting any Lien on property or assets of such Persons or
(ii) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, provided that the
Company and its Subsidiaries may enter into, assume or otherwise become subject
to any such Contractual Obligation solely to the extent (A) incurred pursuant to
the acquisition by such Persons of businesses, properties or assets of other
Persons otherwise permitted hereunder if such restrictions affect only such
businesses, assets and property so acquired, and are not entered into in
contemplation of such acquisition, (B) incurred in connection with a transaction
creating Liens permitted by Section 7.01(i), provided that such restriction is
limited to the assets or properties subject to such Liens, or (C) incurred in
connection with the Permitted Notes or any senior secured notes containing
negative pledge provisions not more restrictive than those in the 2013 Notes
Agreement.

69

--------------------------------------------------------------------------------






7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB),
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, or to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Exchange Act if, following the application of the proceeds of such Credit
Extension, more than 25% of the value of the assets (either of a Borrower only
or of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument within the scope of Section 8.01(e)
will be margin stock.


7.12    Financial Covenants.
 
(a)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of 85% of the Consolidated Tangible Net
Worth as of December 31, 2011, plus (a) an amount equal to 50% of the
Consolidated Net Income earned in each fiscal quarter ending after December 31,
2011 (with no deduction for a net loss in any such fiscal quarter) plus (b) an
amount equal to 50% of the aggregate increases in Consolidated Stockholders'
Equity after the Closing Date by reason of the issuance and sale of capital
stock of the Company.


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the last day of any fiscal quarter, to be less than 4.00
to 1.00.


(c)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than the ratios set forth below opposite such period:
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
September 30, 2012 through and including the fiscal quarter ending September 30,
2013
3.25 to 1.00
December 31, 2013 and each fiscal quarter thereafter
3.00 to 1.00



; provided that during any Collateral Release Period, the Company shall not
permit the Consolidated Leverage Ratio at any time to be greater than 2.50 to
1.00.
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any commitment fee or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12, 6.13, 6.14, 6.15, 7.12 (for the avoidance of doubt, the failure to comply
with the proviso in clause (c) thereof shall not result in an Event of Default
under Section 7.12(c) but instead shall be governed by Section 6.14(d)) or any
other Section of Article VII or any term, covenant or agreement contained in the
Post-Closing Agreement, or any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Guaranty; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or


(d)    Representations and Warranties. Any representation or warranty made or
deemed made by any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made, except to the extent
that such representations and warranties are qualified by materiality, in which
case such representations and warranties shall be true and correct in all
respects; or



70

--------------------------------------------------------------------------------




(e)    Cross-Default. (i) Any Borrower or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Project Debt) or Guarantee Obligation (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) prior to its
stated maturity (excluding prepayments required upon the refinancing of such
Indebtedness or the Disposition of an asset), or such Guarantee Obligation to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Person as a result thereof is greater than
$10,000,000; or


(f)    Insolvency Proceedings, Etc. Any Borrower or any of Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due (other than the failure of any
Project Debt Entity to pay any Project Debt), or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)    Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $10,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $10,000,000; or


(j)    Invalidity of Loan Documents. Any Loan Document (other than any Security
Instrument during a Collateral Release Period) at any time after its execution
and delivery and for any reason other than the agreement of all the Lenders, as
permitted hereunder or thereunder, or satisfaction in full of all the
Obligations (other than contingent indemnification obligations or other
obligations that purport to survive termination of this Agreement), (i) ceases
to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any respect; (ii)
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
in writing; (iii) ceases to secure or guaranty the Secured Obligations in
respect of the Secured Bank Creditors at any time amounts owing to the Permitted
Noteholders are secured or guaranteed; or (iv) at any time other than during a
Collateral Release Period, any Security Instrument after delivery thereof
pursuant to Section 4.01 or 6.14 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or



71

--------------------------------------------------------------------------------




(k)    Loss of Material Licenses, Permits or Intellectual Property. There occurs
any of the following events the result of which has, or could reasonably be
expected to have, a Material Adverse Effect: (i) any Governmental Authority
revokes or fails to renew any license, permit or franchise of any Borrower or
any of its Subsidiaries, (ii) any Borrower or any of its Subsidiaries for any
reason loses any license, permit or franchise, or (iii) any Borrower or any of
its Subsidiaries suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any license, permit or franchise; or


(l)    Additional Guarantee and Collateral. (i) Any Subsidiary that is not a
Guarantor provides a guarantee or (ii) the Company or any Subsidiary grants a
Lien on any of its assets that are not Collateral, in each case, in favor of the
Permitted Noteholders and fails to concurrently provide a guarantee or grant a
Lien on such assets, as applicable, in favor the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the other Secured Bank
Creditors to secure the Secured Obligations; or


(m)    Change of Control. There occurs any Change of Control.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    upon written notice to the Borrowers, declare the commitment of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
 
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto);
 
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and
 
(e)    direct the Collateral Agent in accordance with the Permitted Notes
Intercreditor Agreement to exercise on behalf of the Secured Bank Creditors all
rights and remedies available to the Secured Bank Creditors under the Security
Instruments;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, the obligation
of the Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, and all payment obligations under the Guaranty
of each Guarantor shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.


8.03    Application of Funds. At any time after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Secured Obligations shall, subject to the
provisions of Sections 2.15 and 2.16 and, to the extent a Collateral Release
Period is not in effect at such time, the terms of the Permitted Notes
Intercreditor Agreement then in effect, be applied by the Administrative Agent
in the following order:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable in respect of Secured Hedge Agreements, Secured
Cash Management Agreements and Secured Card Related Products Agreements) payable
to the Lenders and the L/C Issuer (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for

72

--------------------------------------------------------------------------------




attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements, Secured Cash Management Agreements and Secured
Card Related Products Agreements, ratably among the Lenders, the L/C Issuer, the
Existing L/C Issuers, the Hedge Banks, the Cash Management Banks and the Card
Related Products Banks in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Card Related Products Bank, as
the case may be. Each Cash Management Bank, Hedge Bank or Card Related Products
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX. ADMINISTRATIVE AGENT


9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:



73

--------------------------------------------------------------------------------




(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
    
9.06    Resignation of Administrative Agent.



74

--------------------------------------------------------------------------------




(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company and, so long as no Event of Default has occurred and is continuing,
the consent of the Company (not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent's resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as

75

--------------------------------------------------------------------------------




it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Co-Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and theAdministrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters.
  
(a)    Guaranty Matters. Without limiting the provisions of Section 9.09, each
of the Lenders (including in its capacities as a potential Cash Management Bank,
a potential Hedge Bank and a potential Card Related Products Bank), the L/C
Issuer and the Swing Line Lender irrevocably authorize the Administrative Agent,
at its option and in its discretion to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.


(b)    Collateral Matters.


(i)    The Administrative Agent, each of the Lenders (including in its
capacities as a potential Cash Management Bank, a potential Hedge Bank and a
potential Card Related Products Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes Bank of America to act as the collateral agent (in such
capacity, the “Collateral Agent”) under the Loan Documents for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security
Instruments, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

76

--------------------------------------------------------------------------------






(ii)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential Card Related Products
Bank) and the L/C Issuer hereby (A) consent to the terms of the Permitted Notes
Intercreditor Agreement, (B) authorize the Administrative Agent to enter into
the Permitted Notes Intercreditor Agreement on behalf of the Secured Bank
Creditors, and (C) authorize the Collateral Agent to enter into the Permitted
Notes Intercreditor Agreement on behalf of the Secured Parties.


(iii)    Without limiting the provisions of Section 9.09, the Administrative
Agent, each of the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential Card Related Products
Bank), the L/C Issuer and the Swing Line Lender irrevocably authorize the
Collateral Agent, at its option and in its discretion:


(A)to release any Pledged Interest and any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (i) upon the occurrence of
the Facility Termination Date subject to the Permitted Notes Intercreditor
Agreement, (ii) that is sold or to be sold or otherwise disposed of as part of
or in connection with any sale or disposition permitted hereunder or under any
other Loan Document, (iii) as contemplated under Section 6.14(d) or (iv) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders subject to the Permitted Notes Intercreditor Agreement;


(B)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and


(C)to acknowledge in writing, in form and substance satisfactory to the
Collateral Agent, the priority of any Lien granted under any indemnity agreement
or surety agreement in favor of a surety providing a bond to the Company and/or
its Subsidiaries as permitted by Section 7.01(t) of this Agreement.


Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent's authority to release or subordinate
its interest in particular types or items of property pursuant to this Section
9.10.
9.11    Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Card Related Products Agreements. Except as otherwise set forth herein, no Cash
Management Bank, Hedge Bank or Card Related Products Bank who obtains the
benefit of the provisions of Section 8.03, the Guaranty or any Collateral by
virtue of the provisions hereof or any Security Instrument shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Security Instrument) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements, Secured
Hedge Agreements and Secured Card Related Products Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Card Related Products Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Card Related Products Agreements in the
case of a Facility Termination Date.


ARTICLE X. MISCELLANEOUS


10.01    Amendments, Etc. Except as provided in Sections 1.07(b) and (c) and
Section 2.14(b)(vi), no amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;



77

--------------------------------------------------------------------------------




(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(d)    release any Borrower from its obligations hereunder or reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or (subject to clause (iv) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Rate that would result in a reduction of any interest rate on any Loan or any
fee payable hereunder without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;


(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;


(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


(h)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone) or release the Company as a
Guarantor of the Obligations of GCC or GILC; or
 
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Collateral Agent
acting alone);


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)     if to any Borrower or any other Loan Party to the address, telecopier
number, electronic mail address or telephone number specified for the Company on
Schedule 10.02, and if to the Administrative Agent, the Collateral

78

--------------------------------------------------------------------------------




Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower's, any
Loan Party's or the Administrative Agent's transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States

79

--------------------------------------------------------------------------------




Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to a
Borrower or its securities for purposes of United States Federal or state
securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Revolving Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Company or the Borrowers even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company or the Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Collateral Agent and Arranger, taken as a
whole, and of such local and special counsel as reasonably required), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of (x) one firm of counsel for
the Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer,
taken as a whole, and, in the event of a conflict or perceived conflict of
interest, one additional firm of counsel to all Persons affected thereby, taken
as a whole, and of special and local counsel as reasonably required, and (y) any
financial advisor for the Administrative Agent, any Lender or the L/C Issuer),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being

80

--------------------------------------------------------------------------------




called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of one firm of counsel for all Indemnitees,
taken as a whole, and, in the event of a conflict or perceived conflict of
interest, one additional firm of counsel to all persons affected thereby, taken
as a whole, and of special and local counsel as reasonably required), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or breach in bad faith of
its obligations hereunder or under any other Loan Document of such Indemnitee or
(y) result from a claim of any Indemnitee solely against one or more other
Indemnitees (and not by one or more Indemnitees against the Administrative
Agent, Collateral Agent or Arranger in such capacity) that have not resulted
from the action, inaction, participation or contribution of the Company or any
of its Subsidiaries or any of its or their respective Affiliates, officers,
directors, employees, agents, advisors or other representatives. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
    
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender's share of the unused Commitments, aggregate principal
amount of outstanding Revolving Loans and participations in L/C Obligations and
Swing Line Loans at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender's Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

81

--------------------------------------------------------------------------------






10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender's rights and obligations in respect of Swing Line Loans;
 
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:



82

--------------------------------------------------------------------------------




(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required (1) if such assignment is to a Person that is
engaged in similar lines of business of the Company (as reasonably determined by
the Company) and (2) for all other assignments unless (x) an Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to any
Borrower or any of any Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

83

--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of any designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers' request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days' notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender,

84

--------------------------------------------------------------------------------




the Borrowers shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Revolving Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(b)(iii) or 2.14(c)(iii) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrowers or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower. For
purposes of this Section, “Information” means all information received from any
Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by any Borrower or any Subsidiary, provided that, in
the case of information received from any Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending

85

--------------------------------------------------------------------------------




such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
    
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
    
10.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);



86

--------------------------------------------------------------------------------




(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of CALIFORNIA.


(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN
FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
    
10.15    Arbitration and Waiver of Jury Trial.


(a)    This Section concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Agreement (including any renewals, extensions or modifications); or (ii)
any document related to this Agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate

87

--------------------------------------------------------------------------------




of the Lender involved in the servicing, management or administration of the
Obligations or any other obligation described in this Agreement.
    
(b)    At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state. The arbitration
will take place on an individual basis without resort to any form of class
action.


(c)    Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Section. In the event of any inconsistency, the
terms of this Section shall control. If AAA is unwilling or unable to (i) serve
as the provider of arbitration or (ii) enforce any provision of this arbitration
clause, the Lender may designate another arbitration organization with similar
procedures to serve as the provider of arbitration.


(d)    The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in the State of California. All Claims shall be
determined by one arbitrator; however, if Claims exceed $5,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators. All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.
 
(e)    The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.


(f)    This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights; or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
 
(g)    The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.


(h)    BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM. FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.


10.16    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrowers shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.


10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm's-length commercial transactions between each Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Arranger and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to

88

--------------------------------------------------------------------------------




the extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to any Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each Borrower and
its Affiliates, and neither the Administrative Agent, the Arranger nor any
Lender has any obligation to disclose any of such interests to any Borrower or
its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby; provided that the foregoing shall not be deemed to release
Bank of America from any obligations expressly set forth herein.
    
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
    
10.20    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrowers
in respect of any such sum due from it to the Administrative Agent or the L/C
Issuer hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or the L/C
Issuer, as the case may be, of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent or the L/C Issuer, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or the L/C Issuer
from the Borrowers in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the L/C Issuer, as the case may be, against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or the L/C Issuer in such currency,
the Administrative Agent or the L/C Issuer, as the case may be, agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).


    



89

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
GRANITE CONSTRUCTION INCORPORATED


By: /s/ Laurel J. Krzeminski    
Name: Laurel J. Krzeminski
Title: VP and CFO




By: /s/ Jigisha Desai    
Name: Jigisha Desai
Title: VP Treasurer


GRANITE CONSTRUCTION COMPANY


By: /s/ Laurel J. Krzeminski    
Name: Laurel J. Krzeminski
Title: VP and CFO




By: /s/ Jigisha Desai    
Name: Jigisha Desai
Title: VP Treasurer


GILC INCORPORATED


By: /s/ Laurel J. Krzeminski    
Name: Laurel J. Krzeminski
Title: President and CEO




By: /s/ Jigisha Desai    
Name: Jigisha Desai
Title: VP and CFO






























Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent


By: /s/ Bridgett J. Manduk    
Name: Bridgett J. Manduk
Title: Assistant Vice President
































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/
C Issuer


By: /s/ G Scott Lambert    
Name: G Scott Lambert
Title: Vice President


































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------






BANK OF THE WEST


By: /s/ Kathy Rosner-Galitz    
Name: Kathy Rosner-Galitz
Title: Senior Vice President
































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.


By: /s/ Jennifer Guidi    
Name: Jennifer Guidi
Title: Director




































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




COMPASS BANK


By: /s/ Mark Sunderland    
Name: Mark Sunderland
Title: Senior Vice President




































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




COMERICA BANK


By: /s/ Steve Clear    
Name: Steve Clear
Title: Vice President




































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




UNION BANK, N.A.


By: /s/ J. William Bloore    
Name: J. William Bloore
Title: Senior Vice President




































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION


By: /s/ Mark D. Rogers
Name: Mark D. Rogers
Title: Assistant Vice President




































































































Granite Construction Incorporated
Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------




1.01(e)
EXISTING LETTERS OF CREDIT


L/C NO.
ORIGINAL ISSUE DATE
BENEFICIARY
EXPIRY DATE
AMOUNT
1171
6/29/1996
State of California Self Insurance Plans State of
California
Worker's Compensation
3/15/2013
$
220,000.00


3114971
11/17/2010
Valley Forge Insurance Company and/or
Transportation Insurance
Co.
Paid Loss Deduction Program
10/1/2012
$
3,990,400.00




S-1

--------------------------------------------------------------------------------




SCHEDULE 1.01(g)
GUARANTORS


Granite Construction Company, a California corporation
GILC Incorporated, a California corporation
Granite Construction Northeast, Inc., a New York corporation
Intermountain Slurry Seal, Inc., a Wyoming corporation




















S-2

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$35,000,000.00
16.27906977%
Bank of the West
$32,500,000.00
15.11627907%
Compass Bank
$32,500,000.00
15.11627907%
BMO Harris Bank N.A.
$30,000,000.00
13.95448837%
Comerica Bank
$30,000,000.00
13.95448837%
U.S. Bank National Association
$30,000,000.00
13.95448837%
Union Bank, N.A.
$25,000,000.00
11.62790698%
Total:
$215,000,000.00
100%






S-3

--------------------------------------------------------------------------------




SCHEDULE 5.05(d)
PROJECT DEBT
Entity's Name
Lender
Interest
Terms
Maturity
Balance as of 6/30/12
McCormick Woods
Washington Federal
4.5%
Development Loan, interest accrued to principal, due on maturity
2/28/2013
10,439,163


Summer Sycamore
Preston State Bank
6%
Interest only, payable monthly, principal due at maturity
1/6/2014
921,492


GLC-Lake Goodwin Assemblage
Whidbey Island Bank
7%
Monthly Interest plus quarterly amortized payments
1/30/2015
4,284,128


GLC-Lake Goodwin Assemblage
Washington Federal
3.75%
Interest only. Paid to 12/31/2012
12/31/2012
3,769,275


GLC-Lake Goodwin Assemblage
Washington Federal
4%
Interest only. Paid to 12/31/2012
12/31/2012
1,593,475


Subtotal - Consolidated Entities Project Debt
 
 
$
21,007,533


 
 
 
 
 
 
Realty Capital Belmont
Park Cities Bank
4.25%
2014 maturity with 3 1-yr ext. options (to 2017) with cumulative principal
reduction requirements to extend. Monthly interest payments required
12/28/2014
16,731,206


Realty Capital Argyle
Northstar Bank
6.5%
Interest pre-funded and scheduled principal payment required each year
7/27/2016
2,460,894


Realty Capital Argyle
Northstar Bank
6.5%
Interest pre-funded and scheduled principal payment required each year
7/27/2016
1,414,895


Highpoint Oaks
First United Bank
6%
Interest pre-funded and scheduled principal payment required each year
5/26/2014
4,176,433


Granite Regional Park
Rabobank
6.04%
Principal & interest payable monthly, fully amortized
1/5/2018
14,060,391


Granite Regional Park
Bank of Sacramento
7%
Principal & interest payable monthly, fully amortized
10/6/2012
20,445


Granite Regional Park
ING
4.85%
Principal & interest payable monthly, fully amortized
1/1/2023
14,381,747


Granite Regional Park
SAC County
6.19%
Semi-annual principal and interest (BOND)
9/1/2022
3,085,117


XS Ranch
Steiner Family
7%
Interest only, payable quarterly, principal due at maturity
12/19/2014
10,000,000


Subtotal - Nonconsolidated Limited Partnerships Project Debt
 
 
$
66,331,118


 
 
 
 
 
 
Total Debt, GLC Investees
 
 
 
 
$
87,338,651






S-4

--------------------------------------------------------------------------------




SCHEDULE 5.06


LITIGATION




•
Grand Avenue Project DBE Issues: On March 6, 2009, the U.S. Department of
Transportation, Office of Inspector General (“OIG”) served upon our wholly-owned
subsidiary, Granite Construction Northeast, Inc. (“Granite Northeast”), a United
States District Court Eastern District of New York subpoena to testify before a
grand jury by producing documents. The subpoena seeks all documents pertaining
to the use of a DBE firm (the “Subcontractor”), and the Subcontractor's use of a
non-DBE lower tier subcontractor/consultant, on the Grand Avenue Bus Depot and
Central Maintenance Facility for the Borough of Queens Project, a Granite
Northeast project.  The subpoena also seeks any documents regarding the use of
the Subcontractor as a DBE on any other projects and any other documents related
to the Subcontractor or to the lower-tier subcontractor/consultant.  We have
received two follow-up requests from the USDOJ for additional information and
documents.  We have complied with the subpoena and the requests, and are fully
cooperating with the OIG's investigation. To date, Granite Northeast has not
been notified that it is either a subject or target of the OIG's investigation.
Accordingly, we do not know whether any criminal charges or civil lawsuits will
be brought against any party as a result of the investigation. We cannot,
however, rule out the possibility of civil or criminal actions or administrative
sanctions being brought against Granite Northeast.

 

S-5

--------------------------------------------------------------------------------




SCHEDULE 5.09


ENVIRONMENTAL MATTERS


Granite Construction in the normal course of business utilizes petroleum
(hydrocarbon) products which maybe considered hazardous materials when
encountered at regulatory levels established by the Federal EPA or the Regional
State EPA. The utilization of these asphalt products, diesel, and gasoline over
the years ofoperations have the potential of creating exposure to environmental
clean up requirements. All undergroundtanks meet current requirements. There are
no pending governmental ordered clean up requirements.However, the following
represents estimates based on construction industry housekeeping practices
asencountered during our normal course of business.




Locations
Amount
4115 E Illinois, Tucson AZ
$
10,000


401 East Railroad, Huacuca City, AZ
25,000


9301 S. Swan Road, Tucson AZ
25,000


10000 W. Tangerine Road, Marana AZ
25,000


21541 Highway 223, Arvin CA
25,000


Five Bridges Road, Bishop CA
25,000


3000 James Road, Bakersfield CA
25,000


Highway 120 East 3 miles, Lee Vining CA
25,000


7010 East Ave "T" ,Littlerock CA
25,000


 213 E. Avenue M, Lancaster, CA 93535

10,000



999 Mission Rock Road, Santa Paula, CA 93060
25,000


10000 Brown Road, Inyokern CA
25,000


715 Comstock Street, Santa Clara, CA
25,000


200 Via De Mercados, Concord, CA
35,000


1544 Stanley Blvd, Pleasanton, CA
25,000


2829 Monterey Road, San Jose CA 95111
25,000


3800 Bassett Street, Santa Clara, CA 95054
25,000


Baker Flats Industrial Park, 5497 Enterprise Dr. East, Lot 1 of Douglas County,
Wenatchee, WA
25,000


41921 Best Frontage Rd., Baker City, OR 97814
25,000


135 Tidyman Road, Dallesport, WA
25,000


1430 Dell Avenue, Walla Walla, WA
25,000


1073 Hwy 97, Ellensburg, WA
25,000


18208A SE 1st, Camas Vancouver, WA
25,000


2090 Robertson Dr., Richland, WA
10,000


81500 Lind Rd., Hermiston, OR
25,000


5665 Nelpar Drive, E. Wenatchee, WA
10,000


5278 Hwy 17 N, Moses Lake, WA
25,000


3819 NW Westgate Drive, Pendleton, OR
10,000


1080 N. Oregon Street, Pasco, WA
25,000


249-B Rodeo Trail Road, Omak, WA
25,000


60 Pond Road, Yakima, WA 0r 80 Pond Road
25,000


38940 Highway 33, Coalinga CA
25,000


Fresno, CA
10,000


Ducor, CA
25,000


22101 Sunset Avenue, Los Banos CA
25,000


66th Street, Lubbock, TX
25,000


1418 Route 9D, Fishkill NY (Wappinger Falls)
10,000


1800 Felton Quarry Road, Felton, CA
35,000


1161 Abbott Street, Salinas CA
200,000


721 Work Street, Salinas, CA
25,000




S-6

--------------------------------------------------------------------------------




600 W. Beach Street, Watsonville, CA
35,000


Arcata, 1540 Giuntoli Lane, Arcata CA
265,000


Kelseyville Plant, 3550 Big Valley, Rd. Kelseyville CA
1,208,792


North State Street, 4201 N State Street, Ukiah CA (No Further Action Letter
Received - Working on Deed Restriction to close property)
—


Capital City, NV
10,000


I-80 Exit 21, Lockwood NV
35,000


1900 Glendale Avenue, Sparks NV
25,000


555 Highland Ranch Parkway, Sparks, NV
15,000


440 East Axton Rd., Bellingham, WA 98226
125,000


3876 Hannegan Road, Bellingham, WA 989226
25,000


4001 Bradshaw Road, Sacramento CA
25,000


15560 County Road 87, Esparto, CA
35,000


Elkhorn Asphalt Plant - 900 W. Elkhorn Road, Rio Linda CA
25,000


12300 White Rock Road, Sacramento CA
10,000


4714 Pacific Heights Road, Oroville, CA
25,000


5335 Debbie Road - Santa Barbara Ca
25,000


400 South Hwy 1010, Buellton CA
25,000


2095 Hwy 111, El Centro CA
25,000


38155 Monroe Street , Indio CA
25,000


Jimenez, CA
25,000


7451 Mojave Road, 29 Palms CA
25,000


10500 S. Harlan Road, French Camp CA
25,000


Tracy Pit - 30909 S. Tracy Blvd., Tracy CA
25,000


900 N to 1100 N Warm Springs Rd, Salt Lake City UT
35,000


6901 Wasatch Blvd., Salt Lake City UT
25,000


HWY 89, Wasatch County UT
10,000


1123 N. Warm Springs Rd, Salt Lake City
10,000


South of 31st Street, Ogden, UT
772,200


Willard County UT
10,000


1555 South 1900 W, West Haven UT
25,000


 
 
 
$
4,340,992






S-7

--------------------------------------------------------------------------------




SCHEDULE 5.13(a)


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS


   Granite Construction Company (“GCC”)
California
C Corp
GCI
100%
Investor
ABC Marine L.L.C.
LA
LLC
GCC
41%
Manager
      Ames-Granite Joint Venture
MN
JV
GCC
50%
Partner
Audubon Bridge Constructors, a Joint Venture
LA
JV
GCC
.
25%
Partner
California Corridor Constructors, a Joint Venture
CA
JV
GCC
30%
Partner
Copper Hills Constructors, a Joint Venture
DE
JV
GCC
45%
Manager
      Eastside Corridor Constructors
WA
JV
GCC
60%
Sponsor
FCI Constructors/Granite, A Joint Venture
CA
JV
GCC
60%
Partner
Gateway Constructors
CA
JV
GCC
50%
Sponsor
       GCC/MCM, A Joint Venture
CA
JV
GCC
70.4%
Sponsor
Granite-Archer Western, a Joint Venture
MS
JV
GCC
60%
Manager
Granite-McCrossan
MN
JV
GCC
60%
Manager
Granite-Myers-Rados, A Joint Venture
CA
JV
GCC
55%
Sponsor
   Granite Northwest, Inc.
WA
C Corp
GCC
100%
Investor
Granite/PCL, A Joint Venture
FL
JV
GCC
60%
Manager
Granite/Rizzani de Eccher, A Joint Venture
FL
JV
GCC
60%
Sponsor
Granite Hensel Phelps JV (Prison Hospitals)
DE
JV
GCC
24.2
Partner
       Hensel Phelps-Granite JV (Mamizu)
DE
JV
GCCG
49
Partner
       Hensel Phelps Granite Hangar Joint Venture
       (Hangar Project - Miramar Naval Air Station)
DE
JV
GCC
25
Partner
Hill Country Constructors
TX
JV
GCC
70%
Sponsor
Houston Rapid Transit, a Joint Venture
TX
JV
GCC
33%
Manager
Intercounty Constructors
MD
JV
GCC
55%
Manager
Largo Constructors (LGS), A Joint Venture
MD
JV
GCC
30%
Partner
Las Vegas Monorail Team
NV
JV
GCC
44.8%
Partner
Market Street Constructors
PA
JV
GCC
69%
Sponsor
Minnesota Transit Constructors
MN
JV
GCC
56.5%
Sponsor
Old Pueblo Trackworks (ARRA - Tucson Modern Streetcar Project)
CA
JV
GCC
.
80%
Managing
Pulice-Granite JV
AZ
JV
GCC
25%
Member
Raleigh-Durham Roadbuilders
SC
JV
GCC
40%
Partner
Riverside Motorsports Park, LLC
 
LLC
GCC
2.5%
Member
South Corridor Constructors, (A Joint Venture)
OR
JV
GCC
25%
Partner
SSP Holding LLC
DE
LLC
GCC
Variable
Member
TGM Constructors
KY
JV
GCC
25%
Partner
Thermwest Development, LLC
 
LLC
GCC
9.8%
Member
Tri-County Rail Constructors, A Joint Venture
FL
JV
GCC
30%
Partner
Virginia Approach Constructors
VA
JV
GCC
79%
Sponsor
Wasatch Constructors, A Joint Venture
UT
JV
GCC
57%
Partner
Washington County Constructors
UT
JV
GCC
40%
Partner
Weber County Constructors
UT
JV
GCC
75%
Manager
Yaquina River Constructors, A Joint Venture
OR
JV
GCC
99%
Manager
  Granite Construction International
CA
C Corp
GCI
100%
Investor
   
  Granite Construction Company Guam
GU
C Corp
GC Int'l
100%
Investor
   
  Granite Construction Northeast, Inc.
NY
C Corp
GCI
100%
Investor
Granite Halmar-Fujitec America A Joint Venture
NY
JV
GNE
44.9%
Manager
Granite-Traylor-Frontier Joint Venture
NY
JV
GNE
42.5%
Manager
Phoenix Constructors
NY
JV
GNE
20%
Partner
Schiavone-Granite Halmar, A Joint Venture
NY
JV
GNE
40%
Partner
Skanska/Granite/Skanska JV
NY
JV
GNE
20%
Partner
   Granite Land Company
CA
C Corp
GCI
100%
Investor
GGV Greenwood, LLC
CA
LLC
GLC
91.98%
Manager
GGV Missouri Flat, LLC
CA
LLC
GLC
91.22%
Manager


S-8

--------------------------------------------------------------------------------




GLC Argyle 114, Ltd.
TX
LP
GLC
99.8%
Class A LP
Realty Capital Argyle 114, Ltd.
TX
LP
GLC Argyle 114, Ltd
48%
LP
GLC Belmont, Ltd.
TX
LP
GLC
99.8%
Class A LP
Realty Capital Belmont, Ltd.
TX
LP
GLC Belmont, Ltd.
41.67%
LP
      Belmont 407, LLC
TX
LLC
Realty capital Belmont, Ltd.
95.39%
Member
GLC/EPC McCormick Woods, LLC
WA
LLC
GLC
99.9%
Manager
       GEM1, LLC
WA
LLC
GLC/EPC M
70%
Manager
GLC/Foothill Monterey, LLC
CA
LLC
GLC
99%
Manager
GLC/Foothill Monterey II, LLC
CA
LLC
GLC
99%
Manager
GLC Fort Worth, LLC
TX
LLC
GLC
100%
Sole Member
       Presidio Vista I, Ltd.
TX
LP
GLC Fort Worth, LLC
89%
LP
      GLC Hometown Apartments, Ltd.
TX
LP
GLC
99.89%
Class A LP
       Hometown Urban Partners, Ltd.
TX
LP
GLC Hometown Apts., Ltd.
49.9%
LP
GLC-LGA, LLC
WA
LLC
GLC
100%
Sole Member
LGAJV, LLC
WA
LLC
GLC-LGA, LLC
64.38%
Manager
GLC/LP Rancho Road, LLC
CA
LLC
GLC
99%
Manager
GLC Summer Creek, LLC
TX
LLC
GLC
100%
Sole Member
       Summer Sycamore I, Ltd.
TX
LP
GLC
89%
LP
GLC Vista Crossroads, LLC
TX
LLC
GLC
100%
LP
       Vista Crossroads I, Ltd.
TX
LP
GLC
89%
LP
Granite Grado Ventures, LLC
CA
LLC
GLC
100%
Sole Member
      Granite Grado Ventures Project I, LLC
CA
LLC
Granite Grado Vent's, LLC
100%
Manager
Granite Grado Ventures Project II, LLC
CA
LLC
GLC
89.4%
Manager
Granite/PBC Pajaro, LLC
CA
LLC
GLC
62.26%
Manager
Highpoint Oaks, Ltd.
TX
LP
GLC
76.2
LP
Lodi Victor Ventures, LLC
CA
LLC
GLC
91.1%
Manager
Main Street Ventures, LLC
CA
LLC
GLC
99.9%
Manager
      Main Street Ventures-Project II, LLC
CA
LLC
Main Street Ventures, LLC
100%
Sole Member
       RCP Belmont, Ltd.
      (Note: Entity has interest in Realty Capital Belmont, Ltd. - See listing
under GLC Belmont, Ltd., above)
TX
LP
GLC
17.8%
Class A LP
Regional Park Limited Partnership
CA
LP
GLC
25%
LP
XS Ranch Fund VI, L.P.
DE
LP
GLC
5.58%
LP
Granite SR 91 Corporation
CA
C Corp
GCI
100%
 Granite SR 91, LP
CA
LP
GCI
99%
Intermountain Slurry Seal, Inc.
WY
C Corp
GCI
100%
Paramount-Nevada Asphalt Company, LLC
NV
LLC
GCI
50%
Pozzolan Products Company (P.P.C.)
UT
C Corp
GCI
100%




S-9

--------------------------------------------------------------------------------




SCHEDULE 5.13(b)
PERMITTED NOTES GUARANTORS


Granite Construction Company, a California corporation
 
Intermountain Slurry Seal, Inc., a Wyoming corporation
 
GILC Incorporated, a California corporation
 
Granite Construction Northeast, Inc., a New York corporation
 








S-10

--------------------------------------------------------------------------------




SCHEDULE 5.16


INTELLECTUAL PROPERTY MATTERS


None.



S-11

--------------------------------------------------------------------------------




SCHEDULE 7.01


EXISTING LIENS


Debtor
Lien Holder
Property
Maturity
Balance as of


 
 
 
 
July 31, 2012


Granite Construction Company
Anderson/Watson
Williard UT Property
12/15/2019
$
114,864.32


Granite Construction Company
Linda Watson
Williard UT Property
12/22/2019
71,092.14


Granite Construction Company
Anchorage Sand & Gravel Co.
Hot Plant
9/30/2012
750,000.00


 
 
 
 
$
935,956


 
 
 
 
 
 
 
 
 
June 30, 2012


McCormick Woods
Washington Federal
Project Debt Property
2/28/2013
10,439,163


Summer Sycamore
Preston State Bank
Project Debt Property
1/6/2014
921,492


GLC-Lake Goodwin Assemblage
Whidbey Island Bank
Project Debt Property
1/30/2015
4,284,128


GLC-Lake Goodwin Assemblage
Washington Federal
Project Debt Property
12/31/2012
3,769,275


GLC-Lake Goodwin Assemblage
Washington Federal
Project Debt Property
12/31/2012
1,593,475


Realty Capital Belmont
Park Cities Bank
Project Debt Property
7/18/2011
16,731,206


Realty Capital Argyle
Northstar Bank
Project Debt Property
7/27/2016
2,460,894


Realty Capital Argyle
Northstar Bank
Project Debt Property
7/27/2016
1,414,895


Highpoint Oaks
First United Bank
Project Debt Property
5/26/2014
4,176,433


Granite Regional Park
Rabobank
Project Debt Property
1/5/2018
14,060,381


Granite Regional Park
Bank of Sacramento
Project Debt Property
10/6/2012
20,445


Granite Regional Park
ING
Project Debt Property
1/1/2023
14,381,747


Granite Regional Park
SAC County
Project Debt Property (Bond)
9/1/2022
3,085,117


XS Ranch
Steiner Family
Project Debt Property
12/19/2014
10,000,000


 
 
 
 
 
 
 
 
 
$
87,338,651


 
 
 
 
 
 
 
 
 
 
Granite Construction Incorporated, Granite Construction Company, Granite Land
Company, Intermountain Slurry Seal, Inc., GILC, L.P., Granite Construction
Northeast, Inc., Granite Northwest, Inc., Pozzolan Products Company (P.P.C.)
Federal
Insurance Company, Travelers Casualty and Surety Company, Zurich American
Insurance Company
Liens and other security interests granted by the Borrower and/or its
Subsidiaries in favor of a surety arising under any Indemnity Agreement or
surety agreement entered into in the Ordinary Course of Business in connection
with construction-related performance bonds
As provided in Surety Agreement
 
 
 
 
 
 
 
 
 
 
$
88,274,607




S-12

--------------------------------------------------------------------------------




SCHEDULE 7.02(a)


EXISTING INVESTMENTS


Company
Descriptions
Book
 
 
July 31, 2012
Paramount-Nevada Asphalt
LLP
$
10,005,781


 
 
 
 
 
$
10,005,781


 
 
 
 
 
July 31, 2012
ABC Marine
Joint Venture
209,100


Halmar/Egis
Joint Venture
12,770,626


Market Street
Joint Venture
5,576,643


Vaginia Approach
Joint Venture
4,902,778


Granite Myers/Rados
Joint Venture
19,313,625


Hill Country Constructors
Joint Venture
9,310,000


Audubon Bridge Constructors
Joint Venture
6,250,000


Skanska, GCN, Skanska Builders
Joint Venture
4,000,000


Eastside Corridor Constructors
Joint Venture
7,500,000


SSP Holdings
Joint Venture
2,416,335


Hensel Phelps - Granite Miramar Hangars
Joint Venture
50,000


Hensel Phelps - Granite Guam (Mamizu)
Joint Venture
241,793


 
 
$
72,540,900


 
 
 
Granite Land Company
Descriptions
Book
 
 
May 31, 2012
Granite Grado II
LLC
371,335


McCormick Woods
LLC
18,658,468


Summer Creek
LLC
5,438,892


Rancho Road
LLC
570,293


GGV Greenwood
LLC
405,517


Missouri Flat Road
LLC
1,006,795


LGAJV, LLC
LLC
(1,168,817
)
Highpoint Oaks
LP
1,914,853


Belmont - Including Investment II in RCP Belmont
LP
7,089,382


Argyle 114
LP
2,329,408


GLC Hometown Apartments
LP
88,600


XS Ranch
LP
2,130,484


 
 
$
38,835,210






S-13

--------------------------------------------------------------------------------




SCHEDULE 7.02(b)
INVESTMENT POLICY


Purpose
This Policy establishes the guidelines for the investment of Company funds.
These investments provide earnings on Company funds, while maintaining liquidity
and working capital for present and future operations. This Policy does not
cover investments held in deferred compensation or in other retirement plans.
Scope
The scope of this Policy pertains to Granite Construction Incorporated and its
managed entities (“Granite”).
Definitions/Background
N/A
Responsibilities
The Audit Committee must approve any changes to this Policy. The Policy will be
reviewed by the Treasury annually and revised as needed.
Policy
1.
The following Investment Objectives have been established (in order of
preference) when making Working Capital and Escrow Portfolio Investments.

1.1    Safety - The primary objective is the protection of capital. Each
investment transaction shall seek to first ensure
that capital losses are avoided, whether they are from securities defaults or
erosion of market value.
1.2    Liquidity - The investment portfolio must be structured in a manner that
will provide sufficient liquidity to pay
the obligations of the Company. Any excess cash above the aforementioned
requirements may be invested in
nstruments with longer maturities.
1.3    Diversification - The investment activity must ensure diversification of
investments to minimize risk in any one
security and/or issuer.
1.4    Investment Return - The Company seeks to maximize the return on all
investments.
2. Duration
2.1      The duration of the portfolio shall be consistent with the cash needs
of Granite.
2.2      All working capital investments are limited to an average maturity of
one (1) year from date of settlement.
2.3    Any investment with maturities longer than one year must be invested in
instruments issued, guaranteed, or
insured by the U.S. Government or any of its Agencies, Municipal Bonds, and/or
Corporate Bonds as specified
in the attached Investment Matrix for Working Capital and Escrow Portfolios.
2.4     The average maturity of the escrow portfolio and escrow deposit
agreements shall not exceed five (5) years.
3. Marketability
3.1    Holdings should be of sufficient size and held in issues which are traded
actively to facilitate transactions at
minimum cost and provide accurate market valuations.
4. Authorized Traders
4.1 The following individuals are authorized traders:
4.1.1    Jigisha Desai, V.P. /Treasurer
4.1.2    Kathleen Schreckengost, Treasury Manager
4.1.3    Sandra Anderson, Senior Treasury Analyst
4.1.4    Kim Parker, Senior Treasury Analyst
5. Authorized Dealers and Banks for Trading
5.1 The following institutions are authorized dealers:
5.1.1        Comerica Bank
5.1.2        Bank of America
5.1.3        Bank of the West
5.1.4        BBVA Compass Bank
5.1.5        U.S. Bank
5.1.6        Merrill Lynch (a subsidiary of Bank of America)
5.1.7        Morgan Stanley (a subsidiary of Citigroup)
5.1.8        Wells Fargo Bank

S-14

--------------------------------------------------------------------------------




5.1.9        Union Banc (a subsidiary of Union Bank)
6. Custody of Securities
6.1     All working capital fixed income investments will be delivered to Union
Bank for safekeeping.
6.2    All money market funds are authorized to hold investments in custody on
behalf of the Company.
6.3    The Company will not take physical possession of investment securities.
6.4    Each financial institution must provide timely confirmation/safekeeping
receipts on all transactions and provide
monthly transaction reports.
7. Escrow Portfolio (Securities held in escrow in lieu of retention)
7.1 Escrows in lieu of retention are allowed at the following institutions:
7.1.1        Comerica Bank
7.1.2        Bank of America
7.1.3        Bank of the West
7.1.4        Nevada Highway Fund (State of Nevada Treasury)
7.1.5        Union Bank
7.1.6        U.S. Bank Trust
7.1.7        Wells Fargo Bank
7.1.8        Sun Trust Bank
7.2
The types of investments will be guided by the terms of the escrow and the
owners' requirements, but in all cases the investment will be governed by this
Policy.

7.3 Money Market investments for escrows are determined and funded by the
owners.
7.4
Banks not listed, but required by the escrow agreement and deemed creditworthy,
will also be acceptable.

8.    Approvals
8.1 Any individual transaction conforming to the Policy shall be approved by the
CFO or Treasurer.
8.2 Any exception to the Policy must be reviewed and approved by the (any two
of) CEO, CFO or Treasurer.
8.3 Any individual investment that is down-graded, causing the portfolio to fall
out of compliance, shall be approved by the CFO and the Treasurer.
8.4 All new Securities Issuers must pass a through credit review process that
evaluates all related risks to ensure that it conforms to this Policy.
9.    Reporting
9.1
Daily - The (Senior) Treasury Analyst will prepare an investment transaction
sheet, sequentially numbered for approval by the Treasurer or CFO.

9.2 Weekly - An investment position report is provided to the Treasurer and the
Treasury Manager.


References
GMS-P-001    Control of Documents and Records Policy
GMS-SP-001    Control of Documents and Records Procedure
TCAM-GD-001 Investment Matrix for Working Capital and Escrow Portfolios
Forms
TCAM-F-007 Investment Transaction
Appendix
N/A











S-15

--------------------------------------------------------------------------------




AT TIME OF PURCHASE
Eligible Investments
Rating Agency
Minimum Rating Quality
Max. Maturity Limit
Limit by Security Type
Other Investment Limits
U.S. Treasury Obligations
N/A
N/A
5 Years
Up to 100% of Total Portfolio
No limit
Federal Agency Obligations of the U.S. Government
N/A
N/A
5 Years
Up to 40% of Total Portfolio
Per issuer limit - of $50,000,000
Commercial Bank interest bearing deposit account
N/A
N/A
N/A
Up to 30% of Total Portfolio
Per institution limit - of $50,000,000 Credit Bank Relationship
Obligations issued by U.S. owned domestic commercial banks limited to:
Banker's Acceptance
Certificate of Deposit
S&P, & Moody's
A-1/P-1 (for BA's)
A-1/P-1 (for CD's)
1 Year
50% of Total Portfolio
Per issuer limit - the greater of 10% of portfolio OR $5,000,000
Obligations issued by U.S. bank subsidiaries of Non U.S. Banks limited to:
Yankee Banker's Acceptance
Yankee/Eurodollar Certificates of Deposit
(all securities U.S. dollar denominated)
S&P & Moody's
A-1/P-1 (for BA's)
A-1/P-1 (for CD's)
.
1 Year
40% of Total Portfolio
Per issuer limit - the greater of 10% of portfolio OR $5,000,000
Commercial Paper - Top Tier
S&P & Moody's
A-1/P-1
270 Days
75% of Total Portfolio
Per issuer limit - the greater of 10% of portfolio OR $5,000,000
Commercial Paper - Split Rated
S&P & Moody's
A-1/P-2 or A2-P1
Must be publicly traded and have at least $10B in Market Capitalization at the
time of purchase.
270 Days
30% of Overall Commercial Paper Portfolio OR 22.5% of Total Portfolio
Per issuer limit - the greater of 10% of Commercial Paper Portfolio OR
$5,000,000
Commercial Paper - Second Tier
S&P, & Moody's
A-2/P-2
Must be publicly traded Corporation
and have at least $15B in Market Capitalization at the time of purchase.
270 Days
20% of Overall Commercial Paper Portfolio OR 15% of Total Portfolio
Per issuer limit - the greater of 10% of Commercial Paper Portfolio OR
$5,000,000
Municipal Securities (Taxable and Tax-Exempt)
S&P & Moody's,
AA-/Aa3 or better
Ratings have to be on a stand-alone basis without credit support.
3 Years
25% of Total Portfolio
Per issuer limit - the greater of 10% of Muni Portfolio OR $5,000,000
Money Market Funds (Taxable and Tax-Exempt) - Including the passive sweep
accounts offered by commercial banks
S&P & Moody's
AAAm/Aaa
Average Maturity of 90 Days or Less
75% of Total Portfolio
Up to $50 million may be invested in any single well-diversified money market
fund that invests primarily in securities authorized under this investment
policy.
Corporate Bonds
S&P & Moody's
AA-/Aa3
Must be publicly traded Corporation and have at least $15B in Market
Capitalization at the time of purchase. Issue size must be $150M
2 years
20% of Total Portfolio
Per issuer limit of $5,000,000

Note: The credit rating of issuer will be superseded by that of the guarantor
where applicable.

S-16

--------------------------------------------------------------------------------




SCHEDULE 7.02(g)
INVESTMENTS BY ANY GLC VENTURE




Granite Land Company
Descriptions
May 31, 2012
Granite Grado II
LLC
371,335


McCormick Woods
LLC
18,658,468


Summer Creek
LLC
5,438,892


Rancho Road
LLC
570,293


GGV Greenwood
LLC
405,517


Missouri Flat Road
LLC
1,006,795


LGAJV, LLC
LLC
(1,168,817
)
Highpoint Oaks
LP
1,914,853


Belmont - Including Investment II in RCP Belmont
LP
7,089,382


Argyle 114
LP
2,329,408


GLC Hometown Apartments
LP
88,600


XS Ranch
LP
2,130,484


 
Total
$
38,835,210


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






S-17

--------------------------------------------------------------------------------




SCHEDULE 7.03
EXISTING INDEBTNESS


Borrower
Lender
Interest Rate
Maturity
Balance


Description
 
 
 
 
 
 
Granite Construction Incorporated
Private Placement Note Holders
6.96%
5/13/2013


$
8,333,337


Notes issued to refinance debt and for general corporate purposes
Granite Construction Incorporated
Private Placement Note Holders
6.11%
12/12/2019


200,000,000


Notes issued to refinance debt and for general corporate purposes
Granite Construction Company
Anderson/Watson
6.50%
12/15/2019


114,864


Real estate property
Granite Construction Company
Linda Watson
6.50%
12/22/2019


71,092


Real estate property
Granite Construction Company
Anchorage Sand & Gravel Co.
6.00%
9/30/2012


750,000


Hot Plant
 
 
 
 
$
209,269,293


 
 
 
 
 
 
 
McCormick Woods
Washington Federal
4.50%
2/28/2013


10,439,163


Project Debt
Summer Sycamore
Preston State Bank
6.00%
1/6/2014


921,492


Project Debt
GLC-Lake Goodwin Assemblage
Whidbey Island Bank
7.00%
1/30/2015


4,284,128


Project Debt
GLC-Lake Goodwin Assemblage
Washington Federal
3.75%
12/31/2012


3,769,275


Project Debt
GLC-Lake Goodwin Assemblage
Washington Federal
4.00%
12/31/2012


1,593,475


Project Debt
Subtotal - Consolidated Entities Project Debt
 
 
 
$
21,007,533


 
 
 
 
 
 
 
Realty Capital Belmont
Park Cities Bank
4.25%
12/28/2014


16,731,206


Project Debt
Realty Capital Argyle
Northstar Bank
5.75%
7/27/2016


2,460,894


Project Debt
Realty Capital Argyle
Northstar Bank
5.75%
7/27/2016


1,414,895


Project Debt
Highpoint Oaks
First United Bank
6.00%
5/26/2014


4,176,433


Project Debt
Granite Regional Park
Rabobank
6.04%
1/5/2018


14,060,381


Project Debt
Granite Regional Park
Bank of Sacramento
7.00%
10/6/2012


20,445


Project Debt
Granite Regional Park
ING
4.85%
1/1/2023


14,381,747


Project Debt
Granite Regional Park
SAC County (Bond)
6.19%
9/1/2022


3,085,117


Project Debt
XS Ranch
Steiner Family
7.00%
12/19/2014


10,000,000


Project Debt
Subtotal - Nonconsolidated Limited Partnerships Project Debt
 
 
 
$
66,331,118


 
 
 
 
 
 
 












 
 
 
 
 
 


S-18

--------------------------------------------------------------------------------




Principal
Insurer
Description
Penal Sum
Cost to complete
Maturity
Granite Construction Incorporated and Subsidiaries
Federal
Insurance Company, Travelers Casualty and Surety Company, Zurich American
Insurance Company
Payment and Performance Bonds for Construction Projects
$
8,714,666,497


$
1,789,690,000


Various
Granite Construction Incorporated and Subsidiaries
Federal Insurance
Company
Miscellaneous bonds in support of
permitting, reclamation and licensing
$
51,736,480


$
51,736,480


Various






S-19

--------------------------------------------------------------------------------




SCHEDULE 7.03(m)(i)


PROJECT DEBT OUTSTANDING
Borrower
Lender
Interest Rate
Maturity
Balance
McCormick Woods
Washington Federal
4.50%
2/28/2013
10,439,163


Summer Sycamore
Preston State Bank
6.00%
1/6/2014
921,492


GLC-Lake Goodwin Assemblage
Whidbey Island Bank
7.00%
1/30/2015
4,284,128


GLC-Lake Goodwin Assemblage
Washington Federal
3.75%
12/31/2012
3,769,275


GLC-Lake Goodwin Assemblage
Washington Federal
4.00%
12/31/2012
1,593,475


Subtotal - Consolidated Entities Project Debt
 
 
 
$
21,007,533


 
 
 
 
 
Realty Capital Belmont
Park Cities Bank
4.25%
12/28/2014
16,731,206


Realty Capital Argyle
Northstar Bank
5.75%
7/27/2016
2,460,894


Realty Capital Argyle
Northstar Bank
5.75%
7/27/2016
1,414,895


Highpoint Oaks
First United Bank
6.00%
5/26/2014
4,176,433


Granite Regional Park
Rabobank
6.04%
1/5/2018
14,060,381


Granite Regional Park
Bank of Sacramento
7.00%
10/6/2012
20,445


Granite Regional Park
ING
4.85%
1/1/2023
14,381,747


Granite Regional Park
SAC County (Bond)
6.19%
9/1/2022
3,085,117


XS Ranch
Steiner Family
7.00%
12/19/2014
10,000,000


Subtotal - Nonconsolidated Limited Partnerships Project Debt
 
 
 
$
66,331,118







Total Debt     $87,338,651





S-20

--------------------------------------------------------------------------------




SCHEDULE 7.09


TRANSACTIONS WITH AFFILIATES




None.







S-21

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWERS:
Granite Construction Incorporated
585 West Beach Street
Watsonville, California 95076
Attention:
Jigisha Desai, Treasurer

Telephone:
831.761.4784

Telecopier:    831.768.4065
Electronic Mail: jigisha.desai@gcinc.com
Website Address:
www.graniteconstruction.com

U.S. Taxpayer Identification Number: 77-0239383


Granite Construction Company
U.S. Taxpayer Identification Number: ****


GILC Incorporated
U.S. Taxpayer Identification Number: ****




ADMINISTRATIVE AGENT:


Administrative Agent's Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road, Building B
Mail Code: CA4-702-02-25
Concord, California 94520
Attention:
Sue Pfohl

Telephone:
925.675.8783

Telecopier:
888.969.9267

Electronic Mail: sue.pfohl@baml.com


Account No. (for Dollars): ****
Ref: Granite Construction Incorporated, Attn: Credit Services
ABA# ****


Account No. (for Euro): ****
Ref: Granite Construction Incorporated, Attn: Credit Services
Swift Address: ****






Account No. (for Sterling): ****
Ref: Granite Construction Incorporated, Attn: Credit Services
London Sort Code: ****
Swift Address: ****


Account No. (for Canadian Dollars): ****
Ref: Granite Construction Incorporated, Attn: Credit Services
Swift Address: ****


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street

S-22

--------------------------------------------------------------------------------




Mail Code: CA5-701-05-19
San Francisco, California 94103
Attention:
Bridgett Manduk

Telephone:
415.436.1097

Telecopier:
415.503.5011

Electronic Mail: bridgett.manduk@baml.com


L/C ISSUER:
Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, California 90017-1466
Attention:
Tai Anh Lu

Telephone:
213.481.7840

Telecopier:
213.457.8841

Electronic Mail: tai_anh.lu@baml.com


SWING LINE LENDER:
Bank of America, N.A.
2001 Clayton Road, Building B
Mail Code: CA4-702-02-25
Concord, California 94520
Attention:
Sue Pfohl

Telephone:
925.675.8783

Telecopier:
888.969.9267

Electronic Mail: sue.pfohl@baml.com


Account No. ****
Ref: Granite Construction Incorporated
ABA#****







S-23

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF REVOLVING LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among Granite
Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests (select one):
o A Borrowing of Revolving Loans    
oA conversion or continuation of Revolving Loans
1.    On ________________________ (a Business Day).
2.    In the amount of $___________________.
3.    Comprised of _______________________.
[Type of Revolving Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.
5.    For the following Borrower: ________________________.
The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.
GRANITE CONSTRUCTION INCORPORATED
By: ________________________________    
Name: ______________________________    
Title: ________________________________     
By: _________________________________    
Name: _______________________________     
Title: ________________________________     









S-24

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), Granite Construction
Incorporated, a Delaware corporation (the “Company” and a “Borrower”), Granite
Construction Company, a California corporation (“GCC” and a “Borrower”), and
GILC Incorporated, a California corporation (“GILC” and a “Borrower”, and
together with Company and GCC, collectively, the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On _______________________________ (a Business Day).
2.    In the amount of $___________________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
GRANITE CONSTRUCTION INCORPORATED
By: _______________________________________     
Name: ____________________________________    
Title: ______________________________________     
By: _______________________________________     
Name: _____________________________________     
Title: ______________________________________     









S-25

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF NOTE
        
FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower” and
collectively, the “Borrowers”), hereby, jointly and severally, promises to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrowers under
that certain Amended and Restated Credit Agreement, dated as of September 28,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”, the terms defined therein being used
herein as therein defined), among Granite Construction Incorporated, a Delaware
corporation (the “Company”), Granite Construction Company, a California
corporation (“GCC”), and GILC Incorporated, a California corporation (“GILC”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
[This Note is issued pursuant to the Agreement in replacement of (a) a Note
dated June 22, 2010 issued by the Company to the Lender, (b) a Note dated
December 23, 2010 issued by GCC to the Lender and (c) a Note dated December 23,
2010 issued by GILC to the Lender (collectively, the “Original Notes”) and does
not effect any refinancing or extinguishment of the indebtedness and obligations
of such Original Notes, and is not a novation but is a replacement of such
Original Notes.]1     
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
________________________________
1Include this sentence in any Note issued to any Existing Lender.




[Remainder of page intentionally left blank.]

S-26

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
GRANITE CONSTRUCTION INCORPORATED


By: _______________________________________     
Name: _____________________________________     
Title: ______________________________________    


GRANITE CONSTRUCTION COMPANY


By: ________________________________________     
Name: ______________________________________     
Title: _______________________________________    


By: _________________________________________     
Name: _______________________________________     
Title: ________________________________________    


GILC INCORPORATED


By: _________________________________________    
Name: _______________________________________     
Title: ________________________________________    


By: _________________________________________    
Name: _______________________________________     
Title: ________________________________________

S-27

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






S-28

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Granite Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the financial institutions from time to time party thereto (collectively, the
“Lenders”) and Bank of America, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer (the “Administrative Agent”). Unless otherwise
defined herein, each capitalized term used herein has the meaning assigned
thereto in the Credit Agreement.
The undersigned Responsible Officer of the Company hereby certifies, on behalf
of the Company and not individually, as of the date hereof that s/he holds the
office of ________________ with the Company, that, as such, s/he is authorized
to execute and deliver this Certificate to the Administrative Agent on behalf of
the Company and its Subsidiaries, and that:
1.    Attached hereto or posted on the Company's website or posted on the
website of the Securities and Exchange Commission at www.sec.gov is:
(a)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of the fiscal year ended [_______________, 20__] (the “Subject Fiscal
Year”), and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the Subject Fiscal Year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, prepared in accordance with GAAP and are not subject to
any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions that are not reasonably acceptable to the Required
Lenders; or
(b)    an SEC Form 10-K for the Company (excluding the exhibits thereto)
relating to the fiscal year ended [___________, 20__]; or
(c)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of the fiscal quarter ended [_______________, 201_] (the “Subject Fiscal
Quarter”), and the related consolidated statements of income or operations,
shareholders' equity and cash flows for the Subject Fiscal Quarter and for the
portion of the Company's fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; or
(d)    an SEC Form 10-Q for the Company (excluding the exhibits thereto)
relating to the fiscal quarter ended [___________, 20__].
2.    The financial statements referred to in Paragraph 1 fairly present, in all
material respects, the consolidated financial position and the results of
operations of the Company and its Subsidiaries.
3.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements.
4.    To the best of the undersigned's knowledge, the Company and each of its
Subsidiaries have, during such period, observed, performed and/or satisfied
and/or have caused to be observed, performed and/or satisfied all of their
respective covenants and other agreements contained in the Loan Documents to
which they are a party, and have satisfied every condition in the Loan

S-29

--------------------------------------------------------------------------------




Documents to which they are a party to be observed, performed and/or satisfied
by them, and the undersigned has no knowledge of any condition, event or
occurrence, which constitutes a Default or Event of Default, except as set forth
below:
[Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph 4 above by listing, in detail and with
reference to specific sections of the Credit Agreement, the nature of the
condition, event or occurrence, the period during which it has existed and the
actions that the Company has taken, is taking or proposes to take with respect
to such condition, event or occurrence.]
5.    The financial covenant and other compliance analyses and information set
forth on Schedule 1 attached hereto are true, complete and accurate on and as of
the date of this Certificate.
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto, are made and delivered, and the financial statements
referenced above are made or posted, as applicable, this ___ day of _______,
20__, pursuant to the provisions of the Credit Agreement.
GRANITE CONSTRUCTION INCORPORATED


By: ________________________________________     
Name: ______________________________________     
Title: _______________________________________     

S-30

--------------------------------------------------------------------------------




Schedule 1
to Compliance Certificate
1.
Investments - Construction JV Investments and Permitted Purchases and Other
Acquisitions. Section 7.02(k)

A.
The aggregate amount of total cash consideration, including Contingent
Acquisition Obligations and other contingent obligations, paid by or on behalf
of the Company and its Subsidiaries for any Investment under Section 7.02(h),
when aggregated with the total cash consideration paid by or on behalf of the
Company and its Subsidiaries for all such Investments consisting of Construction
JV Investments, purchases and acquisitions: $_________________

Requirement: The amount in (A) may not exceed $250,000,000.
2.    Indebtedness - Other Indebtedness. Section 7.03(h)
A.    Indebtedness of the Company and its Subsidiaries, comprised solely of


(i)
the outstanding principal amount of unsecured obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments: $____________________



(ii)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations: $____________________



(iii)
Contingent Acquisition Obligations in respect of any Acquisition or Investment
otherwise permitted hereunder: $____________________



(iv)
without duplication, Guarantee Obligations with respect to Indebtedness of the
types specified in the immediately preceding clauses (i), (ii) and (iii):
$____________________



provided that none of the foregoing includes Indebtedness of any co-joint
venturer in any Joint Venture to which the Company or any Subsidiary is a party
that has been assumed by the Company or any Subsidiary if such Indebtedness was
not originally incurred by such co-joint venturer in connection with (and
relates solely to) the subject Joint Venture:
B.    (A)(i) plus (A)(ii) plus (A)(iii) plus (A)(iv): $                
C.
(A)(i) plus (A)(ii) plus (A)(iii) plus (A)(iv) to the extent subject to
amortization or prepayment at maturity prior to the Maturity Date: $            

Requirement:    The amount in (B) may not exceed $150,000,000 and the amount in
(C) may not exceed $100,000,000.
3.    Restricted Payments. Section 7.07(e)
A.
The aggregate amount of shares of the Company's capital stock, or warrants,
rights or options to acquire any such shares for cash, purchased, redeemed or
otherwise acquired by the Company: $                

Requirement: If the Consolidated Leverage Ratio on a pro forma basis is greater
than or equal to 2.00 to 1.00, the amount in (A) may not exceed [$64,800,000].
4.    Minimum Consolidated Tangible Net Worth. Section 7.12(a)
A.    Consolidated Tangible Net Worth ((A)(i) minus A(ii)): $            
(i)
Consolidated Stockholders' Equity for the Company and its consolidated
Subsidiaries (excluding Project Debt Entities) (determined in accordance with
GAAP): $___________________


S-31

--------------------------------------------------------------------------------




(ii)
Intangible Assets of the Company and its consolidated Subsidiaries (excluding
Project Debt Entities) (determined on a consolidated basis in accordance with
GAAP): $_____________________

B.
Consolidated Net Income. Net income, on a consolidated basis, of the Company and
its consolidated Subsidiaries from continuing operations, excluding
extraordinary items and excluding gains and losses from Dispositions earned in
each fiscal quarter ending after the date of the Audited Financial Statements
(not including net income in respect of or attributable to any Project Debt
Entity unless and until such net income has been received by a Borrower or
Subsidiary (other than a Project Debt Entity) in the form of dividends or
similar distributions) with no deduction for a net loss in any such fiscal
quarter: $                

C.
Calculation of Minimum Consolidated Tangible Net Worth:

((C)(i) + (C)(ii) + (C)(iii)) below): $            
(i)
$[        ] Pursuant to Section 7.12(a) of the Credit Agreement, insert amount
equal to 85% of the Consolidated Net Worth as of December 31, 2011.

plus
(ii)
50% of Consolidated Net Income (line (B) above) earned in each fiscal quarter
ending after December 31, 2011: $            

plus
(iii)
50% of the aggregate increases in Consolidated Stockholders' Equity for the
Company and its Subsidiaries (line (A)(i) above) after the Closing Date by
reason of the issuance and sale of the capital stock of the Company:
$________________

Requirement:    The amount in (A) may not be less than the amount in (C).
5.    Minimum Consolidated Interest Coverage Ratio. Section 7.12(b)
A.
Consolidated EBITDA for the Company and its consolidated Subsidiaries ((A)(i)
plus (A)(ii) plus (A)(iii) plus (A)(iv)): $            

(i)
Net income, on a consolidated basis, of Company and its Subsidiaries (excluding
any Project Debt Entity) from continuing operations, excluding extraordinary
items and excluding gains and losses from Dispositions plus Consolidated Cash
Taxes for such period and the following to the extent deducted in calculating
such Consolidated Net Income for such Subject Period: $            

(ii)
Consolidated Interest Expense for such Subject Period to the extent deducted in
calculating Consolidated Net Income: $            

(iii)
Depreciation and amortization expense for such Subject Period to the extent
deducted in calculating Consolidated Net Income: $            

(iv)
Non-cash charges for such period (excluding any such non-cash charges that
represent the accrual of, or reserve for, anticipated cash charges in any future
period) for such Subject Period to the extent deducted in calculating
Consolidated Net Income: $             All components of Consolidated EBITDA for
such period shall include or exclude, as the case may be, without duplication,
such components of Consolidated EBITDA attributable to any Investment permitted
pursuant to Section 7.02(n) of the Credit Agreement other than Construction JV
Investments arising in the Ordinary Course of Business consummated during such
period or any business or assets that have been Disposed of after the first day
of such period and prior to the end of such period, in each case as determined
on a pro forma basis, in accordance with Regulation S-X promulgated by the SEC.

B.
Consolidated Interest Expense for the Company and its consolidated Subsidiaries
((B)(i) plus (B)(ii)): $                


S-32

--------------------------------------------------------------------------------




(i)
All interest, premium payments, fees, charges and related expenses of the
Company and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP (excluding such amounts in respect of Project Debt): $        

(ii)
The portion of rent expense of the Company and its Subsidiaries with respect to
such Subject Period under capital leases that is treated as interest in
accordance with GAAP and the portion of Synthetic Lease Obligations payable by
the Company and its Subsidiaries with respect to such Subject Period that would
be treated as interest in accordance with GAAP if such lease were treated as a
capital lease under GAAP (excluding such amounts in respect of Project Debt):
$        

C.    Ratio of (A) to (B):             to 1.00
Requirement:
The ratio in (C) (i.e., the ratio of (A) to (B)) may not be less than 4.00 to
1.00 as of the last day of any fiscal quarter of the Company.

6.    Maximum Consolidated Leverage Ratio. Section 7.12(c)
A.
Consolidated Funded Indebtedness for the Company and its consolidated
Subsidiaries ((A)(i) plus (A)(ii)): $            

(i)
On a consolidated basis, the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations under
the Credit Agreement) and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments of Company and its consolidated
Subsidiaries (not including Project Debt):

$        
(ii)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and sale-leaseback transactions of Company and its consolidated
Subsidiaries (not including Project Debt): $            

(iii)
Without duplication, Guarantee Obligations with respect to Indebtedness of the
types specified in the immediately preceding clauses (i) and (ii) of Persons
other than the Company or any Subsidiary: $____________________

B.
Consolidated EBITDA for the Company and its consolidated Subsidiaries (line
(5)(A) above): $            

C.    Ratio of (A) to (B):             to 1.00
Requirement: The ratio in (C) (i.e., the ratio of (A) to (B)) may not exceed, as
of the last day of any fiscal quarter of the Company, the ratios set forth below
opposite such period:
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
September 30, 2012 through and including the fiscal quarter ending September 30,
2013
3.25 to 1.00
December 31, 2013 and each fiscal quarter thereafter
3.00 to 1.00

; provided that during any Collateral Release Period, the ratio in (C) may not
exceed, as of the last day of such fiscal quarter, 2.50 to 1.00.
Applicable Rate: Pricing Level ____

S-33

--------------------------------------------------------------------------------




Pricing Level
Consolidated Leverage Ratio
1
Less than 0.50 to 1.00
2
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
3
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
4
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
5
Greater than or equal to 2.50 to 1.00



7.    Consolidated Fixed Charge Coverage Ratio. For purposes of determining
whether the Company may request a Collateral Release (commencing with the fiscal
quarter ending June 30, 2013)
A.
Consolidated EBITDA for the Company and its consolidated Subsidiaries (line
(5)(A) above): $            

B.
Consolidated Fixed Charges for the Company and its consolidated Subsidiaries
((B)(i) plus (B)(ii) plus (B)(iii) plus (B)(iv) plus (B)(v)):
$_________________    

(i)
Consolidated Interest Expense for the Company and its consolidated Subsidiaries
(line 5(B) above): $________________    

(ii)
The aggregate amount of Federal, state, local and foreign taxes paid in cash by
the Company and its consolidated Subsidiaries: $_______________            

(iii)
The aggregate principal amount of all regularly scheduled principal payments of
Consolidated Funded Indebtedness (for the avoidance of doubt, excluding all
payments in respect of revolving Indebtedness and prepayments in respect of all
Indebtedness) for the Company and its consolidated Subsidiaries:
$_________________            

(iv)
the lesser amount of (x) the aggregate amount of all capital expenditures for
the Company and its consolidated Subsidiaries and (y) $37,500,000:
$______________            

(v)
The aggregate amount of all Restricted Payments made in cash for the Company and
its consolidated Subsidiaries: $______________            

C.    Ratio of (A) to (B):__________________ to 1.00



S-34

--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] "Assignor") and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrowers:    Granite Construction Incorporated, Granite Construction Company
and GILC Incorporated



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of
September 28, 2012 among Granite Construction Incorporated, Granite Construction
Company, GILC Incorporated, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer




S-35

--------------------------------------------------------------------------------




6.    Assigned Interest[s]:








Assignor[s]






Assignee[s]




Facility
Assigned
Aggregate
Amount of
Commitment/ Loans
for all Lenders
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/
Loans




CUSIP
 Number
 
 
 
 
 
 
 
 
 
 
$___________
$_________
_________%
 
 
 
 
$___________
$_________
_________%
 
 
 
 
$___________
$_________
_________%
 

[7.Trade Date:__________________]4
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]5 


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]6 


By: _________________________________
Title:








______________________________________________________
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. Accepted:
 
6 To be added only if the consent of other parties (e.g. the Company, Swing Line
Lender or L/C Issuer) is required by the terms of the Credit Agreement.



S-36

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Amended and Restated Credit Agreement dated as of September 28, 2012 by and
among Granite Construction Incorporated, Granite Construction Company, GILC
Incorporated, the Lenders party thereto from time to time and Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

S-37

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF GUARANTY




See attached.




                    











S-38

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF PLEDGE AGREEMENT




See attached.



S-39

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF SECURITY AGREEMENT




See attached.

S-40

--------------------------------------------------------------------------------




EXHIBIT I


List of Mortgaged Properties


 
Project #
Address
City
County
State
1
L05008
Elder Creek Road
Sacramento
Sacramento
CA
2
L07004
999 Mission Rock Road
Santa Paula
Ventura
CA
3
L08001/ L08002
 
Oroville
Butte
CA
4
L06003
Fulton & Frank Road
Esparto
Yolo
CA
5
L14003
Highway 33
Coalinga
Fresno
CA
6
L26004
7131 N. Railroad Avenue
Pasco
Franklin
WA
7
L32009
E. Selah Rd
Yakima
Yakima
WA
8
L26002
W. Gill Station Rd
Coso Junction
Inyo
WA
9
L32011
Nelpar Drive
East Wenatchee
Douglas
WA
10
L07003
400 S. Hwy 101
Buellton
Santa Barbara
CA
11
L03002
Hwy 175
Lakeport
Lake
CA
12
L16010
10600 I-80 East
Lockwood
Washoe
NV
13
L16001
1900 Glendale Avenue
Sparks
Washoe
NV
14
L93005
701 East Main Street
Lewisville
Denton
TX
15
L03001
825 W. Warm Springs Road
Salt Lake City
Salt Lake
UT
16
L30012
South 1900 West
West Haven
Weber
UT
17
L12001
3001 James Road
Bakersfield
Kern
CA
18
L14008
Hildreth Quarry
Tracy
Madera
CA
19
L15002
South Bird Road
Modesto
San Joaquin
CA
20
L15006
Blewett Road
Modesto
San Joaquin
CA
21
L15001
Harlan Road
Stockton
San Joaquin
CA
22
L21901
715 Comstock Street
Santa Clara
Santa Clara
CA
23
L02004
580/582/680 West Beach Street
Watsonville
Santa Cruz
CA
24
L05024A
Bradshaw Road
Sacramento
Sacramento
CA
25
L17007
(7 parcels)
Marana
Pima
AZ
26
L11003
Hwy 138
Black Butte
Los Angeles
CA
27
L11004
Pearblossom Hwy
Little Rock
Los Angeles
CA
28
L25016
4 Parcels/ Monroe Street
Indio
Riverside
CA
29
L91001 / L91005
585 W. Beach Street
Watsonville
Santa Cruz
CA






S-41

--------------------------------------------------------------------------------




EXHIBIT J


PERMITTED NOTES INTERCREDITOR AGREEMENT




See attached.







S-42

--------------------------------------------------------------------------------




EXHIBIT K


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Granite
Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]





S-43

--------------------------------------------------------------------------------




EXHIBIT K


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Granite
Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



S-44

--------------------------------------------------------------------------------




EXHIBIT K


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Granite
Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



S-45

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 28, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), among Granite
Construction Incorporated, a Delaware corporation (the “Company” and a
“Borrower”), Granite Construction Company, a California corporation (“GCC” and a
“Borrower”), and GILC Incorporated, a California corporation (“GILC” and a
“Borrower”, and together with Company and GCC, collectively, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]





S-46